 



Exhibit 10.5
Execution Version
Asset Purchase Agreement
AMONG
CNX Gas Company LLC
Buyer
and
American Land Holdings of Indiana, LLC; Beaver Dam Coal
Company; Black Beauty Coal Company, LLC; Caballo Coal
Company; Central States Coal Reserves of Indiana, LLC;
Coal Reserve Holding Limited Liability Company #1;
Hayden Gulch Terminal, Inc.; Midwest Coal Reserves of
Indiana, LLC; Peabody Coal Company, LLC; Peabody
Development Company, LLC; Peabody Natural Gas, LLC; and
Peabody Natural Resources Company
Seller
Dated as of April 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Recitals     1  
 
                    Agreements     1  
 
                    ARTICLE I. Definitions     1  
 
    1.1     Defined Terms     1  
 
    1.2     Other Definitions     8  
 
    1.3     Rules of Construction     10  
 
                    ARTICLE II. Sale and Purchase     10  
 
    2.1     Sale and Purchase of Assets     10  
 
    2.2     Purchase Price     13  
 
    2.3     Buyer Assumed Liabilities; Seller Retained Liabilities     13  
 
                    ARTICLE III. Adjustments; Actions Prior to Closing     14  
 
    3.1     Purchase Price Adjustments     14  
 
    3.2     Adjusted Purchase Price Calculation     15  
 
    3.3     Allocated Values; Post-Closing Allocations     16  
 
    3.4     Updated Schedules and Exhibits     17  
 
    3.5     Taxpayer Identification Numbers     17  
 
    3.6     Consents     17  
 
    3.7     Asset Due Diligence     17  
 
    3.8     Adjustments for Environmental Defects     18  
 
    3.9     Adjustments for Title Defects     19  
 
    3.10     Seller’s Response to Title Defect Notice     20  
 
    3.11     Liens     21  
 
                    ARTICLE IV. Surface Use and Other Activities     21  
 
    4.1     Surface Use Agreements     21  
 
    4.2     Cooperative Development     22  
 
                    ARTICLE V. Closing and Actions Prior to Closing     22  
 
    5.1     Closing     22  
 
    5.2     Seller’s Closing Deliveries     23  
 
    5.3     Buyer’s Closing Deliveries     23  
 
    5.4     Transfer Documents     23  
 
                    ARTICLE VI. Transfer Period Covenants     24  
 
    6.1     Transfer Period     24  
 
    6.2     Further Assurances     24  
 
    6.3     Obtaining Consents and Delivery of Notices     24  
 
    6.4     Governmental Filings     25  
 
    6.5     Recording Fees, Transfer Taxes and Similar Costs     25  
 
    6.6     Transition Services     25  

i



--------------------------------------------------------------------------------



 



                      ARTICLE VII. Buyer’s Representations and Warranties     26
 
 
    7.1     Organization and Standing     26  
 
    7.2     Power     26  
 
    7.3     Authorization and Enforceability     26  
 
    7.4     Liability for Brokers’ Fees     26  
 
    7.5     Alien Status     26  
 
    7.6     Litigation     26  
 
    7.7     Orders     26  
 
    7.8     No Conflicts     26  
 
    7.9     Regulatory Approvals     27  
 
    7.10     Buyer Due Diligence     27  
 
    7.11     Disclosure     27  
 
    7.12     Effectiveness of Representations and Warranties     27  
 
                    ARTICLE VIII. Seller’s Representations and Warranties     27
 
 
    8.1     Organization and Standing     28  
 
    8.2     Power     28  
 
    8.3     Authorization and Enforceability     28  
 
    8.4     Liability for Brokers’ Fees     28  
 
    8.5     Alien Status     28  
 
    8.6     Litigation     28  
 
    8.7     Orders     28  
 
    8.8     Rentals and Royalties     28  
 
    8.9     No Conflicts     29  
 
    8.10     Compliance with Laws     29  
 
    8.11     Environmental Conditions     30  
 
    8.12     Taxes     30  
 
    8.13     Regulatory Approvals     30  
 
    8.14     Limited Title Warranty as to Assets     30  
 
    8.15     Material Contracts     31  
 
    8.16     Employees     31  
 
    8.17     No Material Adverse Change     31  
 
    8.18     Undisclosed Material Liabilities     32  
 
    8.19     Insurance     32  
 
    8.20     Intellectual Property     32  
 
    8.21     Conveyance by Seller     32  
 
    8.22     Disclosure     32  
 
    8.23     Effectiveness of Representations and Warranties     32  
 
                    ARTICLE IX. Other Covenants     32  
 
    9.1     Certain Affirmative Covenants of Peabody Subs     32  
 
    9.2     Certain Negative Covenants of Seller     33  
 
    9.3     Confidentiality and Publicity     34  
 
    9.4     DISCLAIMERS     35  
 
    9.5     Indiana Dormant Minerals Act Filings     36  

ii



--------------------------------------------------------------------------------



 



                      ARTICLE X. Conditions Precedent     36  
 
    10.1     Conditions to Buyer’s Obligations     36  
 
    10.2     Conditions to Seller’s Obligations     37  
 
                    ARTICLE XI. Termination, Effect of Termination and Specific
Performance     38  
 
    11.1     Termination     38  
 
    11.2     Effect of Termination     38  
 
    11.3     Specific Performance     38  
 
                    ARTICLE XII. Indemnification     39  
 
    12.1     Indemnification by Seller     39  
 
    12.2     Indemnification by Buyer     40  
 
    12.3     Procedure for Certain Indemnified Claims     40  
 
    12.4     Determination of Indemnification Amounts and Related Matters     41
 
 
    12.5     Time and Manner of Certain Claims     41  
 
    12.6     Peabody Guaranty     42  
 
    12.7     Other Indemnification     42  
 
    12.8     Exclusivity     42  
 
                    ARTICLE XIII. Miscellaneous Provisions     42  
 
    13.1     Data and Information Review     42  
 
    13.2     Expenses     43  
 
    13.3     Brokers     43  
 
    13.4     Waivers     43  
 
    13.5     Notices     43  
 
    13.6     Entire Agreement; Prior Representations; Amendments; No Merger    
44  
 
    13.7     Jurisdiction     45  
 
    13.8     WAIVER OF JURY TRIAL     45  
 
    13.9     Binding Effect; Benefits     45  
 
    13.10     Headings, Exhibits and Schedules     45  
 
    13.11     Counterparts     45  
 
    13.12     GOVERNING LAW     46  
 
    13.13     Severability     46  
 
    13.14     Third Persons; Joint Ventures     46  
 
    13.15     Construction     46  
 
    13.16     Attorneys’ Fees     46  
 
    13.17     Risk of Loss     46  
 
    13.18     Tax Consequences     47  
 
    13.19     Commercially Reasonable Efforts     47  
 
    13.20     Time     47  
 
    13.21     Reserved Rights     47  
 
    13.22     Rule Against Perpetuities     47  
 
                    List of Exhibits and Schedules     50  

iii



--------------------------------------------------------------------------------



 



Asset Purchase Agreement
     THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into on
June 20, 2007, but effective as of April 1, 2007, among American Land Holdings
of Indiana, LLC, a Delaware limited liability company, Beaver Dam Coal Company,
a Delaware corporation, Black Beauty Coal Company, LLC, a Delaware limited
liability company, Caballo Coal Company, a Delaware corporation, Central States
Coal Reserves of Indiana, LLC, a Delaware limited liability company, Coal
Reserve Holding Limited Liability Company #1, a Delaware limited liability
company, Hayden Gulch Terminal, Inc., a Delaware corporation, Midwest Coal
Reserves of Indiana, LLC, a Delaware limited liability company, Peabody Coal
Company, LLC, a Delaware limited liability company, Peabody Development Company,
LLC, a Delaware limited liability company, Peabody Natural Gas, LLC, a Delaware
limited liability company, and Peabody Natural Resources Company, a Delaware
general partnership (collectively, the “Peabody Subs” or “Seller”), each with
their principal place of business located at 701 Market Street, St. Louis,
Missouri 63101, and CNX Gas Company LLC, a Virginia limited liability company, (
“CNX” or “Buyer”), with its principal place of business located at 5 Penn Center
West, Suite 401, Pittsburgh, Pennsylvania 15276.
Recitals
     A. Seller owns, leases, controls, or claims certain rights, title, estates,
and interests in various Oil and Gas assets as more fully described in
Section 2.1(c) hereof (the “Assets”).
     B. Seller has agreed to assign, convey, sell, and transfer to Buyer, and
Buyer has agreed to purchase and assume, Seller’s rights, title, interests,
estates, duties, and obligations in, to, under or derived from, the Assets on
the terms and subject to the conditions set forth in this Agreement.
Agreements
     In consideration of the mutual covenants and promises set forth in this
Agreement, Seller and Buyer agree as follows:
ARTICLE I.
Definitions
     1.1 Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms with initial capital letters, when used in this
Agreement, shall have the meanings set forth below:
     “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by, or under common control with such Person, with
“control” for such purpose meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.

1



--------------------------------------------------------------------------------



 



     “Applicable Program” means a domestic, international or foreign renewable
or alternative energy, emissions reduction or emissions quantification,
certification or reporting program, scheme, organization or Legal Requirement,
adopted by a Governmental Authority or otherwise, or other similar program,
public or private, with respect to which exists a market of any size, a registry
or a reporting system for or with respect to ERCs or attributes of ERCs. Without
limiting the generality of the foregoing, Applicable Program includes any
legislation introduced into the U.S. Congress between 2000 and the date of this
Agreement, whether or not enacted, as well as any current, or future legislation
or regulation concerned with renewable energy, alternative energy, carbon or
carbon-equivalents, greenhouse gases, or any actions that would result in or be
recognized as “early action” under such programs, or any Legal Requirement
involving or administered by any Governmental Authority, GIS or any other
entity, public or private, that may or does certify the generation of an ERC
under any present or future domestic, international, or foreign ERC or other
emissions trading program.
     “Bonds” means the surety, performance, reclamation, and other bonds issued
in favor of, on behalf of, or in the name of either of the Parties in connection
with the Assets or the Permits.
     “Burdens on Production” means annual and other rentals, advance royalties,
bonus, option and similar payment obligations, royalties, overriding royalties,
net profit or carried interests, and other payment obligations, encumbrances,
charges, and expenses that burden the Oil and Gas Interests, other than any of
the foregoing in favor of Seller or any Affiliate of Seller.
     “Business Day” means any day other than a Saturday or Sunday or a day on
which banks in St. Louis, Missouri, are authorized or required to be closed.
     “CBM” means all occluded coal bed methane gas and all associated natural
gas and other hydrocarbons of whatever quality or quantity normally within,
produced, or emitted from a coal seam or any related, associated superincumbent
or adjacent rock material or strata.
     “Closing Date” means the date on which the Closing occurs.
     “Closing Deliveries” means the documents and instruments described in
Sections 5.2 and 5.3.
     “Closing Time” means 11:59 P.M. Central Daylight Time on the Closing Date.
     “CMM” means coal mine methane and gob gas from inactive or sealed areas
which is liberated and accumulates within a fractured collapsed zone, mine void,
or mine workings resulting from all forms of mining.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Contract” means any written agreement, contract, mortgage, deed of trust,
bond, indenture, lease, license, note, joint operating agreement, division
order, crude oil or gas sales or purchase contract, gathering, transportation or
marketing agreement, easement, right-of-way, surface use or access agreement,
service or supply agreement, certificate, option, warrant, right or other
instrument, document, obligation or agreement, and any ratifications or
amendments to

2



--------------------------------------------------------------------------------



 



any of the foregoing, which relates to the Assets or Seller’s right to conduct
Oil and Gas operations on or with respect to any Asset; provided that “Contract”
shall not include any such agreements, contracts or other rights to the extent
they relate to any Reserved Rights.
     “Effective Time” means 12:00 A.M. Central Standard Time on Sunday, April 1,
2007.
     “Environmental Defect” means an adverse environmental condition of the
Assets as to which both of the following are true: (a) the environmental
condition is required to be remediated under Environmental Laws in effect at the
Closing Date; and (b) the total cost to remediate such environmental condition
to levels required by Environmental Laws in effect at the Closing Date, when
combined with the total cost to remediate all other environmental conditions of
which Buyer has given Seller notice to levels required by Environmental Laws in
effect at the Closing Date, is reasonably estimated to exceed $1,000,000 (net to
Seller’s interest); provided, however, that “Environmental Defect” shall not
include any adverse environmental condition relating to, or any plugging,
abandonment or reclamation obligation that may exist under applicable Legal
Requirements on or with respect to, any Wells or Equipment or the surface areas
on which Wells and Equipment are located.
     “Environmental Law” means any Legal Requirement whether now or hereafter in
effect concerning human health, safety, welfare or the environment, including
Legal Requirements relating to emissions, discharges, releases or threatened
releases of Hazardous Substances into the environment, air (including both
ambient and within buildings and other structures), surface water, ground water
or land or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, presence, disposal, transport or handling of Hazardous
Substances, including but not limited to the following statutes: the Clean Air
Act, 42 U.S.C.A. §§ 7401 et seq.; the Clean Water Act, 33 U.S.C.A. §§ 1251 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.
(“RCRA”); the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq. (“CERCLA”); the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Chapter 116; the Safe Drinking Water Act,
42 U.S.C. §§ 300h et seq.; the Toxic Substances Control Act, 15 U.S.C.A. §§
2601-2692 (“TSCA”); the Surface Mining Control and Reclamation Act, 30 U.S.C. §§
1201 et seq.; and any similar state or local law relating to any of the
foregoing; and any state law regulating oil and gas exploration and production.
     “ERCs” mean any and all aspects, claims, characteristics or benefits
related to the production, use, capture, flaring, burning, fueling, storage or
sequestration of CBM and CMM produced from the lands containing the Oil and Gas
Interests that are capable of being measured, verified or calculated, and which
can produce credits, benefits, offsets, reductions, or allowances, howsoever
entitled, or are otherwise capable of being recognized under an Applicable
Program. Without limiting the generality of the foregoing, ERCs include those
environmental or greenhouse gas emission reduction credits or allowances based
on the production, sale, use or flaring of CBM or CMM produced from the lands
containing the Oil and Gas Interests in lieu of venting such CBM or CMM to the
atmosphere or otherwise disposing of or using such gases, resulting in the
voluntary reduction in emissions to levels of control recognized by an
Applicable Program. ERCs also include any action relating to CBM or CMM produced
from the lands containing the Oil and Gas Interests that would be recognized as
beneficial or of value in the

3



--------------------------------------------------------------------------------



 



event that any Governmental Authority imposes any tax, levy surcharge or other
imposition on emissions of air pollutants, including greenhouse gases, or on
products or services that are related to such emissions, including, without
limitation, any “carbon tax.”
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied, including the statements and interpretations of the U.S.
Financial Accounting Standards Board, consistently applied.
     “GIS” means a generation information system, generation attribute tracking
system or other system that records generation from renewable or alternative
energy or energy with other beneficial attributes in any particular geographic
region, such as WREGIS, NEPOOL, GIS, ERCOT, PJM, M-RETS, or, if applicable, an
Independent System Operator or a Regional Transmission Organization.
     “Governmental Authority” means: (a) the United States of America, (b) any
state, commonwealth, territory or possession of the United States of America and
any political subdivision thereof (including counties, municipalities,
provinces, parishes and the like), (c) any Native American or Tribal entity, and
(d) any court, quasi-governmental authority, tribunal, department, commission,
board, bureau, agency, authority or instrumentality of any of the foregoing.
     “Hazardous Substances” means: (a) any pollutant, contaminant, waste or
chemical or any toxic, radioactive, ignitable, corrosive or otherwise hazardous
substance, waste or material; (b) any “hazardous waste” as defined by RCRA;
(c) any “hazardous substance” as defined by CERCLA; (d) any substance regulated
by the TSCA; (e) asbestos or asbestos-containing material of any kind or
character; (f) polychlorinated biphenyls; (g) any substances regulated under the
provisions of Subtitle I of RCRA relating to underground storage tanks; (h) any
substance the presence, use, treatment, storage or disposal of which is
prohibited by or regulated under any Legal Requirement; and (i) any other
substance which by any Legal Requirement requires special handling, reporting or
notification of or to any Governmental Authority in its collection, storage,
use, treatment, presence or disposal.
     “Judgment” means any judgment, judicial decision, writ, order, injunction,
award or decree of or by any Governmental Authority.
     “Knowledge” means, the actual knowledge of each of the persons as specified
in Schedule 1.1a; provided that no person specified on Schedule 1.1a shall have
any personal liability or obligation hereunder.
     “Legal Requirement” means applicable common law and any statute, ordinance,
code, law, rule, regulation, order, technical or other written standard,
requirement or procedure enacted, adopted, promulgated, applied or followed by,
or any agreement entered into by, any Governmental Authority, including any
Judgment.
     “Lien” means, with respect to any Asset, any security agreement, financing
statement filed with any Governmental Authority, conditional sale agreement,
capital lease or other title retention agreement relating to such Asset, any
lease, consignment or bailment given for

4



--------------------------------------------------------------------------------



 



purposes of security, any right of first refusal, equitable interest, lien,
mortgage, indenture, pledge, option, charge, encumbrance, adverse interest,
constructive trust or other trust, claim, attachment, exception to or defect in
title or other ownership interest (including reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights-of-way, restrictive
covenants, leases and licenses) of any kind, which otherwise constitutes an
interest in or claim against Seller’s title to such Asset, whether arising
pursuant to any Legal Requirement, Contract or otherwise.
     “Litigation” means any action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.
     “Losses” means any claims, losses, liabilities, damages, Liens, penalties,
costs and expenses, including interest which may be imposed in connection
therewith, expenses of investigation, reasonable fees and disbursements of
counsel and other experts and the reasonable cost to any Person making a claim
or seeking indemnification under this Agreement with respect to funds expended
by such Person by reason of the occurrence of any event with respect to which
indemnification is sought, but shall in no event include special, incidental or
consequential damages or lost profits.
     “Net Mineral Acre” means, with respect to the Oil and Gas Interests, the
product obtained by multiplying (a) each surface acre of land listed on Exhibit
“A” and depicted or described in Exhibits “A-1” through “A-19”, by (b) Seller’s
percentage fee Oil and Gas Interest (with CBM or CMM accounted for separately in
such lands to the extent located in the states of Illinois or Kentucky), or
Seller’s percentage interest in CBM or CMM, as the case may be, in such lands,
or, in the case of Oil and Gas or CBM or CMM leasehold interests, by
(c) Seller’s percentage working interest in the coal or Oil and Gas or coal
mineral estate, as the case may be, in such lands. For purposes of this
Agreement, the Parties agree that in Illinois CBM and CMM shall deemed to be
owned by the owner of the coal estate and that in Kentucky CBM and CMM shall be
deemed to be owned by the owner of the “other minerals” estate. In such states,
as to each surface acre under which Seller owns all minerals rights in fee, or
Oil and Gas rights acquired separately from the Oil and Gas estate, or CBM or
CMM rights acquired through the coal or other minerals estate, Seller shall be
credited with a separate Net Mineral Acre (based on Seller’s actual percentage
ownership in the applicable mineral estate and reduced in accordance with the
formula set forth above) for each of the Oil and Gas Interests and CBM or CMM
Interests which shall be aggregated in calculating the Net Mineral Acre
Threshold and the Mineral Acre Compensation Threshold in Section 3.10.
     “Oil and Gas” means oil and gas, CBM, CMM, and other liquid or gaseous
hydrocarbons, including condensate and other substances produced therewith.
     “Order” means any award, decision, injunction, Judgment, order, decree,
ruling, subpoena, or verdict entered, issued, made or rendered by any
arbitrator, court or other Governmental Authority.
     “Party” and “Parties” means either Seller or Buyer, or both collectively.

5



--------------------------------------------------------------------------------



 



     “Permit” means any approval, license, consent, permit, waiver, or other
authorization issued, granted, given, or otherwise made available by or under
the authority of any Governmental Authority or pursuant to any Legal
Requirement.
     “Permitted Lien” means with respect to any Asset or Assets, as the context
requires: (a) any Lien securing Taxes, assessments and governmental charges not
yet due and payable or being contested in good faith (and for which adequate
accruals or reserves have been established); (b) any customary zoning law or
ordinance or any similar Legal Requirement; (c) any customary right reserved to
any Governmental Authority to regulate the affected Asset or Assets; (d) any
Lien (other than Liens securing indebtedness or arising out of the obligation to
pay money) which does not and shall not individually or in the aggregate with
one or more other Liens materially interfere with the right or ability to own,
use, enjoy, produce, mine, or operate the Assets, or to convey good title to the
same, or materially detract from their value; (e) any inchoate materialmen’s,
mechanic’s, workmen’s, repairmen’s or other like Liens arising in the ordinary
course of business relating to the Assets; (f) the reservations, reverters and
other rights granted or reserved herein or in the Transfer Documents; (g) any
Partial Assignment Leases; (h) any joint operating agreement, crude oil or gas
sales or purchase agreement, division order, or other Contract disclosed on
Schedule 2.1(c)(iii) hereto; (i) easements, conditions, covenants, restrictions,
servitudes, permits, rights-of-way, surface leases, existing deed or water
rights restrictions, historic preservation restrictions and ordinances, building
restrictions and ordinances, zoning, planning and land use restrictions, and
other rights and interests for the purpose of surface operations, roads,
railways, pipelines, transmission and transportation lines and other like uses,
or for the common use of real estate, rights-of-way, facilities and equipment;
(j) any Third-Party Consents which are obtained and are in force and effect on
the Closing Date; (k) all rights to consent by, required notices to, filings
with, or other actions by Governmental Authorities in connection with the sale
and conveyance of an Asset if the same are customarily sought subsequent to such
sale and conveyance; (l) rights of reassignment upon the surrender or expiration
of any lease; (m) such Environmental Defects and Title Defects as Buyer has
waived pursuant to Sections 3.8(a), 3.9(a)(ii) or 3.9(b)(ii), as applicable;
(n) any Liens that Seller shows by affirmative evidence are to be released at
Closing; (o) defects in the early chain of title consisting of the mere failure
to recite marital status in a document or omissions of successors of heirship
proceedings, unless Buyer provides affirmative evidence that such failure or
omission has resulted in another Person’s actual and superior claims of title to
the relevant Asset; (p) defects that have been cured by possession under
applicable statutes of limitation for adverse possession or for prescription;
(q) defects bases solely on lack of information in Seller’s files; and (r) all
Burdens on Production of which Buyer or any successor or assign has actual
notice (as set forth on Schedule 1.1b) or record notice; provided that
“Permitted Liens” shall not include any Lien securing any debt, encumbrance or
monetary claim, or any pledge, deed of trust, mortgage, security interest or
similar lien, caused, created or allowed, with respect to the Assets, by Seller
or their respective Affiliates, which could prevent or interfere with the
conduct of the business of Buyer. Classification of any Lien as a “Permitted
Lien” shall not affect any liability which Seller may otherwise have under this
Agreement, including any indemnity obligation under this Agreement.

6



--------------------------------------------------------------------------------



 



     “Person” means any human being, Governmental Authority, corporation,
limited liability company, general or limited partnership, joint venture, trust,
association or unincorporated entity of any kind.
     “Prime Rate” means the prime rate of interest, as announced from time to
time, of The Bank of New York in New York City.
     “Reserved Rights” means the rights reserved by Seller under the Peabody
Deed described in Section 5.4(a).
     “Taxes” means all levies and assessments of any kind or nature imposed by
any Governmental Authority, including all income, sales, use, ad valorem, value
added, franchise, severance, production, net or gross proceeds, withholding,
payroll, employment, F.I.C.A., excise or property taxes, levies, production, and
any other payment required to be made to any state abandoned property
administrator or other public official pursuant to an abandoned property,
escheat or similar law, together with any interest thereon and any penalties,
additions to tax or additional amounts applicable thereto.
     “Third Party Consents” means certain rights of consent to transfer,
termination, amendment, acceleration, suspension, revocation, or cancellation
held by third Persons which are or may be exercisable by such Persons by reason
of the execution and delivery of this Agreement or the consummation of the
transaction contemplated hereby, and specified in Schedule 1.1c; provided,
however, that the term “Third Party Consents” shall not include Transfer
Approvals.
     “Title Defect” means with respect to any Asset: (a) any material
noncompliance with Legal Requirements of any Governmental Authority relating to
ownership of property that results in substantial risk of loss of Seller’s title
to such Asset or value thereof; (b) the existence of any suit, action, or other
proceeding before any court or Governmental Authority that would result in
substantial loss or impairment of the Seller’s title to any Asset or a material
portion of the value thereof; (c) the holder’s exercise of any preferential
right to purchase affecting such Asset; (d) any material encumbrance,
encroachment, irregularity, defect in, or objection to Seller’s title to any of
the Assets (other than Permitted Liens), which, alone or in combination with
other defects, renders Seller’s title to such Asset less than good, or which
would unreasonably interfere with Buyer’s enjoyment of such Asset; and (e) any
defect in title resulting from Peabody’s failure to comply with the Indiana
Dormant Mineral Interest Act where (i) title has lapsed or will lapse prior to
the end of the Transfer Period or (ii) the title attorneys for CNX are
reasonably unwilling to certify title in Peabody as a result of non-compliance
with the Indiana Dormant Mineral Interest Act. Title Defect does not, however,
include any Permitted Lien, any pending Litigation or legislation seeking to
resolve the status of CBM or CMM ownership, any prescriptive rights, any Lien,
right, remedy or claim arising under any title curative statute pertaining to
mineral interests, or any defect, noncompliance, or other limitation on Seller’s
title, right, and interest in or to ERCs or ERC Rights, or Seller’s ability to
deliver to Buyer ERC Rights which arises as a result of legislation by any
Governmental Authority.
     “Transfer Approvals” means the approvals and consents of a Governmental
Authority specified on Schedules 1.1d.

7



--------------------------------------------------------------------------------



 



     “Transfer Documents” means the instruments and documents described in
Section 5.4 which are to be executed and delivered by or on behalf of Seller in
connection with the transaction contemplated in this Agreement.
     “Workable Coal Bed” means any seam of coal which is either: (i) twenty-six
inches (26”) or more in thickness, or (ii) reasonably likely to be commercially
mined or extracted within ten (10) years of the proposed commencement date of
the Oil and Gas operations affecting such seam (such determination being made by
a nationally recognized mining engineering firm selected by the Parties) based
upon reasonable assumptions and trade custom in effect as of the start date of
such proposed Oil and Gas operations.
     1.2 Other Definitions. The following terms are defined in the Sections
indicated:

      TERM   SECTION
Adjusted Purchase Price
  2.2
Adjustment Period
  3.1(a)
Agreement
  Preamble
Allocated Values
  3.3(a)
Assets
  2.1(c)
Assumed Liabilities
  2.3(a)
Buyer
  Preamble
Buyer ERC Actions
  2.1(c)(v)(B)
Buyer Group
  3.7(e)
CNX
  Preamble
Cap
  12.4(a)
Closing
  5.1
Confidential Information
  9.3(a)
Contract Operating Agreement
  6.6
Deed
  5.4(a)
Environmental Defects Amount
  3.8(b)(ii)
Environmental Defects Deadline
  3.8(a)
Equipment
  2.1(c)(ii)
ERC Rights
  2.1(c)(v)(B)

8



--------------------------------------------------------------------------------



 



      TERM   SECTION
Excess Title Defects Amount
  3.10(c)
Excluded Assets
  2.1(d)
Final Adjustment Certificate
  3.2(b)(i)
Final Purchase Price
  3.2(b)(i)
Final Title Defect Notice Deadline
  3.9(b)(i)
Indemnified Losses
  3.7(e)
Indemnitee
  12.3
Indemnitor
  12.3
Initial Adjustment Certificate
  3.2(a)
Initial Title Defect Notice Deadline
  3.9(a)(i)
Litigation Matter
  12.3
Material Contracts
  2.1(c)(iii)
Mineral Acre Compensation Threshold
  3.10(b)
Minimum Damage Requirement
  12.4(a)
Net Mineral Acre Threshold
  3.10(a)
Oil and Gas Books and Records
  2.1(c)(vii)
Oil and Gas Interests
  2.1(c)(i)
Partial Assignment Leases
  2.1(c)(iv)
Peabody Guaranty
  12.6
Peabody Predecessors
  8.6
Peabody Subs
  Preamble
Post-Closing Consent
  6.3(a)
Purchase Price
  2.2
Replacement Interests
  3.8(b)(iii)
Reviewable Data
  13.1
Right of First Refusal
  5.2(d)
Seller Group
  3.7(e)

9



--------------------------------------------------------------------------------



 



      TERM   SECTION
Seller Retained Liabilities
  2.3(b)
Surface Use Agreement (SUA)
  4.1(a)
Taking
  13.17(b)
Title Defect Notice
  3.9(a)(i)
Transfer Period
  6.1
Wells
  2.1(c)(ii)

     1.3 Rules of Construction. Unless otherwise expressly provided in this
Agreement, (a) accounting terms used in this Agreement shall have the meaning
ascribed to them under GAAP; (b) words used in this Agreement, regardless of the
gender used, shall be deemed and construed to include any other gender,
masculine, feminine, or neuter, as the context requires; (c) the word
“including” is not limiting, and the word “or” is not exclusive; (d) the
capitalized term “Section” refers to sections of this Agreement; (e) references
to a particular Section include all subsections thereof; (f) references to a
particular statute or regulation include all amendments thereto, rules and
regulations thereunder and any successor statute, rule or regulation, or
published clarifications or interpretations with respect thereto, in each case
as from time to time in effect; (g) references to a Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement;
(h) references to a “day” or number of “days” (without the explicit
qualification “Business”) shall be interpreted as a reference to a calendar day
or number of calendar days; and (i) references to “directors” shall be deemed to
include the managers, including managing members, of any limited liability
company and references to “shareholders” shall be deemed to include the members
of any limited liability company.
ARTICLE II.
Sale and Purchase
     2.1 Sale and Purchase of Assets.
          (a) Sale and Purchase. For the consideration set forth herein, subject
to the terms, conditions, exceptions and reservations set forth in this
Agreement, at Closing but effective as of the Effective Time, Seller agrees to
grant, sell, convey, transfer, assign and deliver, free and clear of all Liens
(other than Permitted Liens), all of its rights, title, estates, interests and
claims in, to, under or derived from, and Buyer agrees to purchase and assume,
pay, discharge and perform the duties and obligations associated with, the
Assets; provided that this Agreement shall not constitute an agreement to assign
or transfer any Asset or any claim or right or any benefit arising thereunder or
resulting therefrom without the consent of a third Person thereto if such
assignment or transfer without such consent would constitute a breach or other
contravention of such Asset or in any way adversely affect the rights of Buyer
thereunder.
          (b) Transfer of Beneficial Title. Subject to the terms, conditions,
exceptions and reservations of this Agreement, at Closing beneficial title to,
and all other rights and

10



--------------------------------------------------------------------------------



 



obligations relating to, the Assets shall be transferred to Buyer. The transfer
of beneficial title shall be effective as of the Effective Time, notwithstanding
that transfer of record title to the Assets under the Transfer Documents may not
be complete until the end of the Transfer Period.
          (c) Assets. “Assets” means all rights, title, estates, interests and
claims in and to the following described assets and properties, excepting and
excluding the Excluded Assets and the Reserved Rights described in
Sections 2.1(d) and 5.4(a), respectively:
               (i) Oil and Gas Interests. All of Seller’s fee, leasehold,
mineral, royalty and other rights and interests in and to Oil and Gas, in, on or
under approximately Two Hundred Seventy Three Thousand Nine Hundred Twenty One
(273,921) acres of land listed on Exhibit “A” and depicted on the maps attached
hereto as Exhibits “A-1” through “A-19” (including without limitation,
landowners’ or reserved royalties, overriding royalties, rights to free gas
either reserved in favor of or granted to Seller and its Affiliates, as well as
any right to vent CBM and CMM or to stimulate coal seams except as otherwise
provided in Section 5.4(a)) (collectively, the “Oil and Gas Interests”);
               (ii) Wells and Equipment. All of Seller’s rights and interests in
and to the Oil and Gas wells, test wells, and water injection wells
(collectively, the “Wells”), as described on Exhibit “B” attached hereto,
together with (a) all related wellhead equipment, pumps, machinery, materials
and supplies, and (b) only to the extent solely related to the Wells, all
surface facilities, flowlines, tanks, buildings, injection facilities, water and
gas gathering systems, compression facilities, metering devices, saltwater
disposal facilities, powerlines, and other similar infrastructure, the material
items of which are described on Exhibit “B” (collectively, the “Equipment”);
               (iii) Contracts. All of Seller’s rights, title, and interests in,
to, under, or derived from all Contracts and Permits to the extent they relate
solely to any of the Oil and Gas Interests or the production and sale of Oil and
Gas attributable to such Oil and Gas Interests, including, without limitation,
those described on Schedule 2.1(c)(iii) attached hereto (the “Material
Contracts”);
               (iv) Partial Assignment Leases. Except as set forth in the Deed,
all of Seller’s rights, title, and interests in, to, under, or derived from,
those certain Oil and Gas leases and other Contracts entered into between a
Peabody Sub and third Persons covering part of the Oil and Gas Interests which
are described on Exhibit “C” attached hereto (collectively, the “Partial
Assignment Leases”);
               (v) ERC Rights and Other Credits.
                    (A) All rights Seller may now have or later acquire to claim
any ERCs associated with Buyer’s production of CBM and CMM from the lands
containing the Oil and Gas Interests and the sale or use of such CBM and CMM in
lieu of venting such CBM or CMM to the atmosphere or otherwise disposing of or
using such gases; and
                    (B) all rights that Seller may now have or later acquire to
claim any other credits or allowances (including any tax credits or allowances)
relating to production of

11



--------------------------------------------------------------------------------



 



CBM and CMM by Buyer in advance of coal mining operations by Seller, or its
successors and assigns, on the real property containing the Oil and Gas
Interests ((A) and (B) collectively, the “ERC Rights”); provided, however, that
in exercising the ERC Rights, Buyer shall not take any action that results or
would reasonably be expected to result in additional cost (as determined by
Seller in good faith in connection with its exercise of the Reserved Rights) to
Seller in connection with operations conducted pursuant to the Reserved Rights;
and provided further that the ERC Rights are subject to Seller’s paramount
Reserved Rights, and Buyer agrees that upon receiving notice from Seller, in
accordance with the terms set forth in the Deed, or in any development plan
prepared in accordance therewith, setting forth the time period for the intended
exercise of any of Seller’s Reserved Rights with respect to the ERC Rights,
Buyer will take all action, at its sole cost, reasonably required to timely
develop such rights so as to not interfere with or delay any of Seller’s coal
mining operations (the “Buyer ERC Actions”). If Buyer fails to take any Buyer
ERC Action then, promptly upon Seller’s request, Buyer shall relinquish and
reassign to Seller all ERC Rights relating to CBM or CMM emissions recoverable
in advance of Seller’s coal mining operations; provided, however, that such
relinquishment and reassignment only shall apply to ERC Rights on a
site-specific basis, in an area reasonably defined by Seller and only to the
extent necessary for the exercise of its Reserved Rights as described above;
               (vi) Other Tax Credits. All rights Seller may now have or later
acquire to claim any tax credits, except for any such tax credits which may
arise from the exercise of the Reserved Rights, relating to exploration and
production of Oil and Gas by Buyer after the Effective Time with respect to the
Assets;
               (vii) Books and Records. Copies of all accounting, land and
Contracts files and records, and all drilling, engineering, geologic and
technical records, files, maps, data, analyses, drawings, blueprints, financial
assurances, bonds, and insurance policies (only to the extent an outstanding
claim has been filed under any such policy with respect to any of the Assets),
schematics, reports, lists, and plans and processes to the extent the same were
obtained or prepared for the sole purpose of evaluating and developing the oil
and gas potential of the Oil and Gas Interests, Wells and Equipment (the “Oil
and Gas Books and Records”), which are in the physical possession of Seller, or
with respect to which Seller has the right of access and the ability to obtain
copies as of April 1, 2007, or as of the Closing Date, and excepting such books,
files, records and other materials and data that are subject to confidentiality
obligations or other similar restrictions under agreements with third Persons
who are not Affiliates of Seller; provided, however, that Seller shall use
commercially reasonable efforts to obtain and make available to Buyer the Oil
and Gas Books and Records that are not in the physical possession of Seller as
of April 1, 2007, or as of the Closing Date; and
               (viii) Insurance Claims. All rights to insurance proceeds
receivable after the Effective Time with respect to any Assumed Liabilities
insured on a “claims made” basis, and all insurance proceeds (to the extent not
already expended by Seller to restore or replace the lost or damaged asset,
which replacement asset shall be a transferred Asset) received prior to Closing
with respect to any asset which, if held by Seller as of the Effective Time
would be an Asset.
          (d) Excluded Assets.

12



--------------------------------------------------------------------------------



 



               The Assets shall not include, and Seller specifically excludes
from this transaction: (i) all Reserved Rights; (ii) any accounts receivable
accruing or attributable to the Assets for the period prior to the Effective
Time; (iii) all production of Oil and Gas from or attributable to the Assets
with respect to all periods prior to the Effective Time and all proceeds
attributable thereto; (iv) any refund of Taxes, costs or expenses borne by
Seller or its predecessors in title attributable to the period prior to the
Effective Time; (v) and any rights, titles, estates or interests owned, leased,
held or otherwise controlled by Seller in the lands described on Exhibits “A-1”
through “A-19” that are not described or included in Section 2.1(c) hereof;
(vi) all Oil and Gas rights, estates, interests, and claims in and to properties
not depicted on the attached Exhibits “A-1” through “A-19” except as otherwise
expressly provided herein as well as all Reserved Rights and data, books, maps,
records and other information relating thereto; (vii) except for common law or
statutory rights to use the surface as incident or right appurtenant to the Oil
and Gas Interests, all surface rights and estates in the lands listed on Exhibit
“A” and depicted on the maps attached hereto as Exhibits “A-1” through “A-19”,
and all roads, ditches and other surface improvements on such lands; and
(viii) subject to Buyer’s review rights under Section 13.1, all books, records,
files, material, information and data that were obtained, prepared or received
by Seller or any of its agents, consultants or representatives (A) for purposes
other than evaluating and developing the oil and gas potential of the Oil and
Gas Interests, Wells and Equipment, (B) in connection with Seller’s exercise of
its Reserved Rights, (C) in connection with internal evaluations of the Assets
for management purposes, or (D) in connection with marketing of the Assets or
the evaluation and negotiation of the transaction contemplated herein
(collectively, the “Excluded Assets”).
     2.2 Purchase Price. In consideration for the sale and delivery of the
Assets by Seller to Buyer, Buyer shall pay to Seller at Closing the agreed-upon
purchase price for the Assets of Fifteen Million Dollars ($15,000,000.00) (the
“Purchase Price”), adjusted as provided in Section 3.1 (the “Adjusted Purchase
Price”). Seller shall be solely responsible for determining the allocation of
the Adjusted Purchase Price among the Peabody Subs.
     2.3 Buyer Assumed Liabilities; Seller Retained Liabilities.
          (a) Buyer Assumed Liabilities. After Closing, Buyer shall assume, pay,
discharge and perform the following (the “Assumed Liabilities”):
               (i) obligations and liabilities to the extent attributable to
actions occurring or conditions first occurring after the Effective Time on,
under or with respect to the Assets;
               (ii) obligations and liabilities arising from or attributable to
any operations conducted by or on behalf of any Peabody Sub or any Peabody
Predecessor on or with respect to any Wells or Equipment (including unreclaimed
Well sites and all related surface facilities), irrespective of whether such
obligation or liability arose before or after the Effective Time, including
without limitation all plugging, abandonment, and other similar obligations and
liabilities relating to the Wells and Equipment; and
               (iii) all other obligations and liabilities to the extent
attributable to actions or conditions first occurring after the Effective Time
and arising out of or relating to the

13



--------------------------------------------------------------------------------



 



ownership of the Assets or operation of the Assets after the Effective Time,
except to the extent that such obligations or liabilities relate to any Excluded
Asset or Reserved Rights.
          (b) Seller Retained Liabilities. All obligations and liabilities
arising out of or relating to the Assets other than the Assumed Liabilities, and
all obligations and liabilities to the extent attributable to the Reserved
Rights, shall remain and be the obligations and liabilities solely of Seller
(the “Seller Retained Liabilities”), including, but not limited to, any
long-term debt (including the current portion thereof) and any obligation or
liability with respect to periods prior to and including the Effective Time for
payment of rentals, royalties or Taxes related to the Assets.
ARTICLE III.
Adjustments; Actions Prior to Closing
     3.1 Purchase Price Adjustments. The Purchase Price shall be adjusted as set
forth below. All adjustments to the Purchase Price shall be made (i) according
to factors set forth in this Section, (ii) in accordance with GAAP, and
(iii) without duplication.
          (a) Revenue Adjustment. The Purchase Price shall be adjusted downward
by an amount equal to the sum of all proceeds received by Seller between the
Effective Time and the Closing Time (the “Adjustment Period”) attributable to
the Assets and that are, in accordance with GAAP, attributable to the period of
time after the Effective Time including: (i) proceeds from the sale of Oil and
Gas (net of any production royalties or other Burdens on Production,
transportation costs and of any Taxes on production including severance,
conservation, and ad valorem Taxes, not reimbursed to Seller by the purchaser of
production) produced from such Assets during the Adjustment Period and proceeds
attributable to prepayments, and (ii) subject to Article IX hereof, proceeds
from the sale, salvage or other disposition during the Adjustment Period of any
property, equipment or rights included in such Assets; provided that there shall
be no downward adjustment of the Purchase Price for proceeds received by Seller
after the Effective Time in the form of checks deposited to Seller’s lockbox and
which are either: (A) delivered and endorsed over to Buyer, or (B) negotiated by
Seller and remitted to Buyer as part of the Final Purchase Price.
          (b) Cost Adjustment. The Purchase Price shall be adjusted upward by an
amount equal to the sum of all costs attributable to the Assets that were
incurred in the ordinary course of business, that are, in accordance with GAAP,
attributable to times after the Effective Time, and that have accrued to and
been paid by Seller during the Adjustment Period, or that were incurred by
Seller pursuant to the Contract Operating Agreement: (i) as costs of the
ordinary course of production, processing or other operations directly related
to the Assets, (ii) as costs incurred with respect to staking, surveying, title
examination, surface grading and similar activities directly related to the
Assets, (iii) as costs for the maintenance of any of the Assets, (iv) as costs
for the extension or renewal during the Adjustment Period of any of the Assets,
(v) subject to Article IX hereof, as costs of any exploration or development
activities related to its Assets or related to drilling, completion,
recompletion, or workover activities, or mining or reclamation activities, and
conducted during the Adjustment Period, (vi) the aggregate amount of all other
expenditures made by Seller prior to the Effective Time for costs and expenses
directly

14



--------------------------------------------------------------------------------



 



attributable to the Assets after the Effective Time, and (vii) otherwise from
the ownership of the Assets during the Adjustment Period.
          (c) Prepaid and Accrued Expenses. The Purchase Price shall be adjusted
upward by an amount equal to prepaid expenses of or relating to the Assets, and
downward by an amount equal to the accrued expenses of or relating to the
Assets, all as determined in accordance with GAAP, to reflect the principle that
(A) all expenses attributable to the Assets for periods on or prior to the
Effective Time are for the account of Seller, and (B) all expenses attributable
to the Assets for periods after the Effective Time are for the account of Buyer
(but, with respect to prepaid expenses, only to the extent such prepaid expenses
shall accrue to the benefit of Buyer upon and after the Effective Time). Without
limiting the generality of the foregoing, the following expenses shall be
prorated as described in the preceding sentence:
               (i) all payments and charges under Contracts and Permits;
               (ii) Taxes levied or assessed against any Assets;
               (iii) Taxes levied or assessed against or based upon production
from any Assets, excepting Taxes arising from the transfer of Assets pursuant to
this Agreement; and
               (iv) charges for utilities or other goods and services furnished
to the Assets.
     3.2 Adjusted Purchase Price Calculation.
          (a) Initial Adjustment Certificate. Seller shall deliver to Buyer, no
later than three (3) Business Days preceding the Closing Date, a certificate
executed by an authorized representative of Seller (“Initial Adjustment
Certificate”), setting forth Seller’s estimate of the Adjusted Purchase Price.
The Initial Adjustment Certificate shall be based on actual information
available to Seller at the time of its preparation and upon Seller’s good faith
estimates and assumptions. The Initial Adjustment Certificate shall be
accompanied by appropriate documentation, in summary form, supporting the
adjustments proposed in such Certificate. Seller and Buyer shall mutually agree
on the Adjusted Purchase Price prior to Closing, with any disagreements to be
handled in the Final Adjustment Certificate.
          (b) Final Adjustment Certificate; Final Purchase Price.
               (i) On or before November 17, 2007, Buyer shall prepare and
deliver to Seller a certificate executed by an authorized representative of
Buyer (the “Final Adjustment Certificate”) setting forth each adjustment or
payment that was not finally determined as of Closing and showing the
calculation of each such adjustment, including any Environmental Defect Amount
under Section 3.8 and any Excess Title Defect Amount under Section 3.10, and the
resulting final purchase price (the “Final Purchase Price”). The Final
Adjustment Certificate shall be accompanied by appropriate documentation
supporting the adjustments proposed in such Certificate. Each Party shall
provide to the other reasonable access to all records in its possession which
were used in the preparation of the Initial and Final Adjustment Certificates or
may otherwise be necessary for the preparation or review thereof.

15



--------------------------------------------------------------------------------



 



               (ii) Seller shall review Buyer’s Final Adjustment Certificate and
shall give written notice to Buyer of any objections it has to the calculations
shown in such Certificate within ten (10) days after receipt. If Seller does not
deliver a notice of objection within such 10-day period, then the Final
Adjustment Certificate shall be deemed to be conclusive, final and binding on
the Parties. Seller and Buyer shall endeavor in good faith to resolve any such
objections within ten (10) days after the receipt by Buyer of Seller’s timely
objections. If any objections or disputes have not been resolved at the end of
such 10-day period, the disputed portion of the Final Adjustment Certificate
shall be determined within the following ten (10) days by a partner in a major,
national accounting firm with substantial Oil and Gas audit experience and which
is not the auditor of either Seller or Buyer and is mutually acceptable to the
Parties, and the determination of such auditor shall be final and binding upon
the Parties. Notwithstanding anything to the contrary in this Agreement, the
Parties agree that KPMG may serve as auditor despite its performance of any
internal auditing services for Seller, if KPMG is not at the relevant time also
performing accounting services for Seller, and has not between the Effective
Time and the relevant time performed accounting services for Seller, and is not
at the relevant time contemplated to be engaged to perform accounting services
for Seller. If Seller and Buyer cannot agree with respect to the selection of an
auditor, Seller and Buyer each shall select an auditor and those two auditors
shall select a third auditor whose determination shall be final and binding upon
the Parties. Such auditor shall have the right, if necessary, to retain a
qualified environmental consulting firm and/or legal counsel with Oil and Gas
experience to assist in making determinations and advising with respect to
disputed portions of the Final Adjustment Certificate. The determination of the
auditor as to each item in dispute shall be within the range for such item as
proposed in the Final Adjustment Certificate, on the one hand, and in Seller’s
notice of objection, on the other hand. Seller and Buyer shall bear equally the
expenses of such auditor (including those of any professional retained by such
auditor in accordance with this clause (ii)) incurred in connection with such
determination. Within two (2) days after the Final Adjustment Certificate has
been conclusively determined as provided above, Buyer shall pay Seller the
amount, if any, by which the Final Purchase Price exceeds the Adjusted Purchase
Price, or, if applicable, Seller will pay Buyer the amount, if any, by which the
Adjusted Purchase Price exceeds the Final Purchase Price, in each case with
interest thereon at the Prime Rate, from and including the Closing Date but
excluding the date of payment.
               (iii) All payments to be made pursuant to this Section 3.2 shall
be paid by wire or accounts transfer of immediately available funds to the
accounts designated by the recipient by written notice to the Party owing such
payment. The Party receiving any such payment shall be responsible for
allocating it among its Affiliates as appropriate.
     3.3 Allocated Values; Post-Closing Allocations.
          (a) Schedule 3.3(a) attached hereto sets forth an allocation of values
among the Assets (the “Allocated Values” of the respective Assets, as
applicable). The Parties agree that, to the extent possible, the Allocated
Values shall be used for calculating adjustments based on Environmental Defects,
if any.

16



--------------------------------------------------------------------------------



 



          (b) In addition, Seller and Buyer shall each use commercially
reasonable efforts to reach agreement on the allocated value of each class of
the Assets in accordance with the Code. Such allocations shall be consistent
with the Allocated Values, to the extent possible, Seller and Buyer each shall
file all tax returns and schedules thereto, including those returns and forms
required by Section 1060 (if applicable) of the Code, consistent with any such
agreed-upon allocations, unless otherwise required by applicable Legal
Requirements. In the event the Parties do not reach agreement on such
allocations, Seller and Buyer shall each reflect the Assets acquired by such
Party on its books for tax reporting purposes in accordance with such Party’s
own determination of such allocations.
     3.4 Updated Schedules and Exhibits. Each Party shall, immediately prior to
Closing, supplement the Schedules and Exhibits to this Agreement with additional
information that, if existing or known to it on the date of this Agreement,
would have been required to be included in one or more Schedules or Exhibits to
this Agreement. For purposes of determining the satisfaction of any of the
conditions to the obligations of the Parties and the liability of the Parties
following Closing for breaches of its representations, warranties, and covenants
under this Agreement, the Schedules to this Agreement shall be deemed to include
only (a) the information contained therein on the date of this Agreement, and
(b) information added to such Schedules and Exhibits by written supplements to
this Agreement delivered prior to Closing by the Party making such amendment
that (i) are accepted in writing by the other Party or (ii) reflect actions
permitted by this Agreement to be taken prior to Closing.
     3.5 Taxpayer Identification Numbers. At or prior to Closing, Seller and
Buyer will provide one another with their respective U.S. taxpayer
identification numbers.
     3.6 Consents. Seller shall promptly take such reasonable actions necessary
to obtain and deliver at Closing any Third Party Consents which are required to
consummate the transactions contemplated hereby. The form and content of all of
Seller’s solicitations for such Consents affecting the Assets shall be subject
to Buyer’s approval.
     3.7 Asset Due Diligence. Between the date of this Agreement and the end of
the Transfer Period, Buyer and/or its designees shall have the right of ingress
and egress to the real property containing the Assets so that Buyer may make any
inspections, tests, surveys and studies of the Assets that it may desire,
including environmental surface sampling or other tests of air, soils, water,
groundwater, and other liquids as part of a Phase I environmental analysis. If
any such investigation should include any drilling, trenching, or other invasive
surface disturbing tests, Seller’s prior written consent, which can be withheld
for any reason, must be obtained.
          (a) If Buyer engages an environmental contractor to conduct such
inspections and tests, Buyer shall provide to Seller a detailed scope of work
and/or work plan pursuant to which the assessment work will take place.
          (b) After giving Seller such advance notice as is reasonably possible,
which notice, except as provided herein, may be oral (in person or by
telephone), Buyer and/or its designee may enter the real property containing the
Assets during normal business hours and may also make arrangements to enter the
real property containing the Assets at other times upon agreement from Seller.
Buyer shall make such inspections, tests, surveys and studies with a

17



--------------------------------------------------------------------------------



 



minimum of interference to Seller’s business. Seller may have a representative
present (at Seller’s expense) at all phases of Buyer’s work on the real property
containing the Assets.
          (c) At Seller’s written request, Buyer shall promptly deliver to
Seller a copy of every report of findings obtained by Buyer as a result of the
activities described in this Section 3.7.
          (d) Buyer’s inspections, tests, surveys and studies conducted pursuant
to this Section 3.7 shall be at Buyer’s sole expense. However, unless otherwise
agreed in writing, Buyer shall not be obligated to pay for or reimburse Seller
for any costs or expenses that may be incurred by Seller in connection with such
tests, including costs associated with production being temporarily shut-in
(e.g., time value of money).
          (e) Seller hereby releases, acquits and forever discharges Buyer and
its representatives, agents, employees, attorneys, assigns, officers, directors,
shareholders, insurers, Affiliates, and all others for whom Buyer may be
vicariously liable (the “Buyer Group”) from and against Losses arising out of,
resulting from, or in any manner related to Buyer’s inspection or testing of the
Assets and the real property containing such Assets under the terms of this
Agreement, unless such Losses are the result of the gross negligence or willful
misconduct of the Buyer Group (such Losses, “Indemnified Losses”). Buyer hereby
agrees to indemnify Seller and its representatives, agents, managers, employees,
attorneys, assigns, officers, members, insurers, Affiliates, and all others for
whom Seller may be vicariously liable (the “Seller Group”) from and against any
Indemnified Losses arising out of, resulting from, or in any manner related to
Buyer’s inspection or testing of the Assets or the real property containing such
Assets under the terms of this Agreement. The provisions of this Section 3.7(e)
shall survive termination of this Agreement; provided that Buyer’s indemnity
obligation herein shall expire as to any claims of the Seller Group hereunder
that are not delivered to Buyer in writing on or before the third anniversary of
the Closing Date.
          (f) Except as to the books, records, data and other information
excluded pursuant to Sections 2.1(c)(vii) or 2.1(d), Seller agrees (i) to give
Buyer and its representatives full access to, and the right to copy, the Oil and
Gas Books and Records and (ii) furnish or make available to Buyer such financial
and operating data and other information relating solely to the Oil and Gas
business and properties comprising the Assets as Buyer shall from time to time
reasonably request, but in either case only to the extent that Seller may do so
without violating any confidentiality or contractual obligation to a third
Person. Except as provided in Section 13.1, it is expressly understood and
agreed that Seller shall not have any duty or obligation to provide Buyer with
copies of geologic or technical data and information collected or developed to
evaluate any of the Reserved Rights.
     3.8 Adjustments for Environmental Defects.
          (a) Notice of Environmental Defects. Buyer may provide Seller with a
detailed written notice describing any Environmental Defect which Buyer’s due
diligence reveals and will provide evidence thereof. Such notice and evidence
shall be given on or before the date which is ten (10) days before end of the
Transfer Period (the “Environmental Defects Deadline”). Buyer shall be deemed to
have waived all rights under this Section 3.8, but not its

18



--------------------------------------------------------------------------------



 



rights and remedies under Articles VIII and XII hereof or under any other
provisions of this Agreement, with respect to Environmental Defects unless such
Environmental Defects are included in a written notice delivered on or before
the Environmental Defects Deadline.
          (b) Defect Adjustments. Upon timely delivery of written notice of an
Environmental Defect, the Parties shall proceed as follows:
               (i) Seller shall have the option to attempt to remediate such
Environmental Defect to the satisfaction of Buyer on or before the end of the
Transfer Period, or by mutual consent of the Parties, Seller shall have the
option to attempt to remediate such Environmental Defects to the satisfaction of
Buyer within thirty (30) days after the end of the Transfer Period.
               (ii) if Seller does not elect to cure or is unable to cure such
Environmental Defects to the reasonable satisfaction of Buyer on or before the
end of the Transfer Period or such later date as is mutually agreed to by the
Parties, Buyer shall have the option to either accept assignment of the Assets
affected by such Environmental Defects or to exclude such Assets from this
Agreement. If Buyer elects to accept assignment of the Assets affected by such
Environmental Defects, the cost to remediate such Environmental Defects (as
determined by agreement of the Parties or, failing such agreement, by a mutually
acceptable third party environmental consultant) shall be included in the Final
Adjustment Certificate. If Buyer elects to exclude such Assets, an amount equal
to the aggregate Allocated Value of the Assets affected by such Environmental
Defect, but in no event more than the difference, if any, between Two Million
Dollars ($2,000,000.00) and the Excess Title Defects Amount, shall be included
in the Final Adjustment Certificate. Such remediation cost, or aggregate
Allocated Value, is referred to herein as the “Environmental Defects Amount.”
               (iii) Notwithstanding anything in clause (ii) to the contrary, in
the event Seller receives a timely written notice of Environmental Defects from
Buyer, Seller shall have the right but not the obligation, in lieu of the
remedies available to Buyer under clause (ii), to offer Buyer mutually
acceptable replacement Oil and Gas Interests reasonably proximate, and similar
in kind and nature, to the Oil and Gas Interests effected by the Environmental
Defect (“Replacement Interests”). Replacement Interests include, without
limitation, an Oil and Gas (or CBM and/or CMM) lease or leases with a minimum
primary term of five (5) years (which primary term must begin no earlier than
the date of substitution of such Replacement Interest), with no development
commitments during the primary term and covering a total number of Net Mineral
Acres equivalent to the number of Net Mineral Acres of Oil and Gas Interests
affected by the Environmental Defect.
     3.9 Adjustments for Title Defects.
          (a) Initial Notice of Title Defects.
               (i) Up to and including ten (10) days before the end of the
Transfer Period (the “Initial Title Defect Notice Deadline”), Buyer may deliver
to Seller written notice of Title Defects, if any. Such notice (“Title Defect
Notice”) shall include (A) a description of the specific Assets affected by the
Title Defect, (B) the factual and legal basis for each Title Defect

19



--------------------------------------------------------------------------------



 



that Buyer believes affects such Assets, and (C) the total Net Mineral Acres
Buyer believes are affected by the Title Defect.
               (ii) Buyer will be deemed to have waived all rights under
Section 3.10, but not its rights and remedies under Articles VIII and XII
hereof, or under other provisions hereof, or the Transfer Documents, with
respect to any Title Defects of which it has Knowledge as of the Initial Title
Defect Notice Deadline unless such Title Defects are specifically identified in
a Title Defect Notice delivered on or before the Initial Title Defect Notice
Deadline.
          (b) Final Notice of Title Defects.
               (i) Up to and including thirty (30) days after the end of the
Transfer Period (the “Final Title Defect Notice Deadline”), Buyer may deliver to
Seller a Title Defect Notice describing Title Defects, if any, of which it first
obtained Knowledge after the Initial Title Defect Notice Deadline.
               (ii) Buyer will be deemed to have waived all rights under
Section 3.10, but not its rights and remedies under Articles VIII and XII, or
under other provisions hereof, or the Transfer Documents, with respect to any
such Title Defect unless such Title Defect is included in a Title Defect Notice
delivered on or before the Final Title Defect Notice Deadline.
     3.10 Seller’s Response to Title Defect Notice. Following timely delivery by
Buyer of a Title Defect Notice, the Parties shall proceed as follows with
respect to Oil and Gas Interests affected by Title Defects:
          (a) Above the Net Mineral Acre Threshold. If the total Net Mineral
Acres to be conveyed to Buyer under this Agreement, after taking into account
the effect of Title Defects for which Buyer timely delivered a Title Defect
Notice under Section 3.9 hereof, is more than Two Hundred and Sixty-Seven
Thousand, Six Hundred and Eighty-Nine (267,689) Net Mineral Acres (the “Net
Mineral Acre Threshold”), Seller shall provide reasonable assistance, as
requested by Buyer, at Buyer’s cost and expense, to cure all such Title Defects
but shall have no further obligations hereunder.
          (b) Below the Net Mineral Acre Threshold. If the total Net Mineral
Acres to be conveyed to Buyer under this Agreement, after taking into account
the effect of Title Defects for which Buyer timely delivered a Title Defect
Notice under Section 3.9 hereof, are less than the Net Mineral Acre Threshold,
but more than Two Hundred and Sixty-One Thousand, Four Hundred and Sixty-Four
(261,464) Net Mineral Acres (the “Mineral Acre Compensation Threshold”), Seller,
at its election, and sole cost and expense shall, no later than the 30th day
following receipt of a Title Defect Notice, except as to those Title Defects
which Buyer has agreed to waive and acquire the affected Oil and Gas Interests
notwithstanding the Title Defects, promptly undertake one or more of the
following with respect to each identified Title Defect: (i) diligently attempt
to cure such Title Defect; or (ii) offer Buyer mutually acceptable replacement
Replacement Interests covering a total number of Net Mineral Acres equivalent to
the number of Net Mineral Acres of Oil and Gas Interests affected by the Title
Defect.

20



--------------------------------------------------------------------------------



 



          (c) Below Mineral Acres Compensation Threshold. If the total Net
Mineral Acres to be conveyed to Buyer under this Agreement, after taking into
account the effect of Title Defects of which Buyer timely delivered a Title
Defect Notice under Section 3.9 hereof, are less than the Mineral Acre
Compensation Threshold, Seller, at its election, and sole cost and expense
shall, no later than the 30th day following receipt of a Title Defect Notice,
except as to those Title Defects which Buyer has agreed to waive and acquire the
affected Oil and Gas Interests notwithstanding the Title Defects, promptly
undertake one or more of the following with respect to each identified Title
Defect: (i) diligently attempt to cure such Title Defect; (ii) offer Buyer
mutually acceptable Replacement Interests; or (iii) pay Buyer an amount equal to
One-Hundred Dollars ($100.00) per Net Mineral Acre for each Net Mineral Acre
less than the Mineral Acre Compensation Threshold after taking into account
Title Defects which were waived by Buyer, cured or removed by Seller, or as to
which Seller has provided Replacement Interests, and such amount (the “Excess
Title Defects Amount”) shall be included in the Final Adjustment Certificate;
provided however, that in no event shall the Excess Title Defects Amount, when
added together with any Environmental Defects Amount, exceed Two Million Dollars
($2,000,000.00).
     3.11 Liens. Notwithstanding anything to the contrary herein, Seller shall
exercise its reasonable best efforts to cause the termination, release, or
waiver, prior to the end of the Transfer Period, of any Liens (other than
Permitted Liens) encumbering or affecting the Assets of which it has received
actual notice not less than ten (10) days prior to the end of the Transfer
Period.
ARTICLE IV.
Surface Use and Other Activities
     4.1 Surface Use Agreements.
          (a) Surface Use Agreements. Subject to applicable Legal Requirements
and to valid restrictions contained in Contracts with third Persons, upon the
written request of Buyer, Seller shall execute and deliver, and Seller shall
cause its Affiliates to execute and deliver, to Buyer (or any entity with whom
Buyer has entered into a joint operating agreement, pursuant to which Buyer is
participating or has a right to participate in the subject operations) one or
more non-exclusive site-specific surface access and use agreements covering
portions of the surface estate overlying the Oil and Gas Interests, that is
owned or leased by Seller or an Affiliate as of the date hereof, in
substantially the form agreed to by the Parties prior to the Closing Date (a
“Surface Use Agreement” or “SUA”). Any SUA shall include specific terms and
conditions that, among other things, take into account any existing operations
or planned activities to be conducted pursuant to the Reserved Rights or the
cooperative development plans referred to in Section 4.2. Subject to the
expiration period set forth in Section 4.1(b)(i) hereof, the obligation of
Peabody to enter into SUAs shall be binding upon all of Seller’s or its
Affiliates’ successors and assigns to that portion of the surface estate
overlying the Oil and Gas Interests and that is owned or leased by Peabody or an
Affiliate as of the date hereof, shall be incorporated into the Transfer
Document by which the Oil and Gas Interests are transferred, and shall be deemed
a covenant running with the land.
          (b) Transfers; Relation to Surface Use Agreements.

21



--------------------------------------------------------------------------------



 



               (i) Prior to the fifth anniversary of the Closing Date, Seller
shall not sell, assign, or otherwise permanently transfer, and Seller shall
cause its Affiliates not to sell, assign or otherwise permanently transfer, any
of its interest in the surface estate overlying the Oil and Gas Interests that
is owned or leased by Seller or an Affiliate as of the date hereof except by a
recordable instrument which makes such sale, assignment or other permanent
transfer under and subject to the obligation to enter into a SUA, consistent
with the terms hereof, with Buyer (or any entity with whom Buyer has entered
into a joint operating agreement, pursuant to which Buyer is participating or
has a right to participate in the subject operations), provided that such
obligation shall expire as to Seller, its Affiliates, and/or Seller’s successor,
assign or transferee (as the case may be) on such fifth anniversary. After the
fifth anniversary of the Closing Date, Seller or its Affiliates and/or Seller’s
successors, assigns, and transferees to the surface estate (as the case may be),
shall be permitted to sell, assign, transfer, or otherwise deal with any portion
of such surface overlying the Oil and Gas Interests which is not then subject to
a valid Surface Use Agreement, free of any obligation to Buyer to enter into a
Surface Use Agreement.
               (ii) If at any time Seller or its Affiliates desire to transfer
an estate in the surface overlying the Oil and Gas Interests (then owned by
Buyer) that is owned or leased by Seller or such Affiliate as of the date hereof
in a transaction which is less than a sale, assignment or other permanent
transfer, Seller shall make, and Seller shall cause its Affiliates to make, such
transfer under and subject to the duty to enter into a Surface Use Agreement
with Buyer.
          (c) Surface Use Agreement Terms. Each such SUA shall be site-specific
and shall cover only those portions of Seller’s or its Affiliates’ surface
estate that are (i) owned or leased by Seller or an Affiliate as of the date
hereof, (ii) included within surveyed locations for specific drill sites and
related facilities and infrastructure for which Buyer has prepared development
plans with proposed work schedules, and (iii) covered by drilling or similar
permits or other applications filed or to be filed by Buyer with applicable
Governmental Authorities for wells and related facilities and infrastructure.
Each of Buyer’s requests for a SUA shall be accompanied by reasonably detailed
documentation demonstrating that the conditions set forth in clauses (ii) and
(iii) hereof have been satisfied. Notwithstanding the foregoing, nothing in this
Agreement shall be interpreted or construed to restrict Buyer’s common law or
statutory rights to use the surface overlying the Oil and Gas Interests as an
incident or right appurtenant to the Oil and Gas Interests acquired by it under
this Agreement.
     4.2 Cooperative Development. Each Party shall negotiate in good faith and
enter into cooperative development plans with the other Party for coal mining
and Oil and Gas exploration and production activities on the real property
containing the Oil and Gas Interests consistent with the provisions set forth in
the Transfer Documents.
ARTICLE V.
Closing and Actions Prior to Closing
     5.1 Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article X, the consummation of the transactions contemplated hereby
(the “Closing”) shall occur on or before 4:00 P.M. Central Daylight Time on
Wednesday, June 20, 2007, at a place mutually agreed to by Seller and Buyer in
writing, or at such other date and time as the Parties may agree in writing.

22



--------------------------------------------------------------------------------



 



     5.2 Seller’s Closing Deliveries. At Closing, Seller shall deliver or cause
to be delivered to Buyer the following:
          (a) Officer’s Certificate. The certificate described in
Section 10.1(c).
          (b) FIRPTA Certificate. A FIRPTA Non-Foreign Seller Certificate
certifying that Seller is not a foreign Person within the meaning of
Section 1445 of the Code, reasonably satisfactory in form and substance to
Buyer.
          (c) Contract Operating Agreement. An executed counterpart of the
Contract Operating Agreement.
          (d) Right of First Refusal Agreement. Seller shall execute and deliver
a right of first refusal agreement in form and substance reasonably acceptable
to Buyer, whereby Buyer shall have a right of first refusal to acquire certain
interests in Oil and Gas located in, on or under the lands described on the maps
attached hereto as Schedule 5.2(d) (the “Right of First Refusal”).
          (e) Peabody Guaranty. Peabody shall execute and deliver the Peabody
Guaranty.
          (f) Other. Such other documents and instruments as may be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.
     5.3 Buyer’s Closing Deliveries. At Closing, Buyer shall deliver or cause to
be delivered to Seller the following:
          (a) Adjusted Purchase Price. The Adjusted Purchase Price, by bank or
wire transfer of immediately available funds to an account or accounts
designated by Peabody Natural Gas, LLC on behalf of Seller and in the
proportions to the Peabody Subs as designated by Peabody Natural Gas, LLC on
behalf of Seller no later than the Business Day preceding the Closing Date.
          (b) Officer’s Certificate. The certificate described in
Section 10.2(c).
          (c) Contract Operating Agreement. An executed counterpart of the
Contract Operating Agreement.
          (d) Right of First Refusal Agreement. An executed counterpart of the
Right of First Refusal.
          (e) Other. Such other documents and instruments as may be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.
     5.4 Transfer Documents. At or prior to Closing, Seller and Buyer shall use
their respective best efforts to agree on the form and substance of the
following instruments, each to be effective as of the Effective Time
(collectively, the “Transfer Documents”):

23



--------------------------------------------------------------------------------



 



          (a) Oil and Gas Deed, Assignment, Assumption, and Bill of Sale. A
deed, bill of sale, and assignment, containing a special warranty of title by,
through and under Seller and the Peabody Predecessors (as hereafter defined),
but not otherwise, by which Seller transfers and conveys the Assets, and by
which Buyer agrees to assume, pay, discharge and perform the Assumed Liabilities
(the “Deed”), subject to and reserving in favor of Seller the Reserved Rights
more fully set forth in the form deed attached hereto as Exhibit “D”.
          (b) Other Transfer Documents. Such other documents and instruments,
including without limitation notices to operators and letters in lieu of
transfer orders, as shall be reasonably requested by Buyer to effect the intent
of this Agreement and consummate the transaction contemplated hereby. To the
extent any of the Oil and Gas Interests are located on federal, state, or tribal
lands, the Parties will execute and deliver officially approved federal, state,
or tribal assignment forms, and such forms shall be deemed to be subject to and
incorporate the terms of the other corresponding Transfer Documents.
ARTICLE VI.
Transfer Period Covenants
     6.1 Transfer Period. During the period ending on the ninetieth (90th) day
following the Closing Date (the “Transfer Period”), the Parties shall finalize,
execute, and deliver any Transfer Documents that were not executed and delivered
at Closing together with such other documents as may be necessary to convey,
assign, and transfer the Assets in accordance with Legal Requirements in a form
acceptable to Buyer.
     6.2 Further Assurances.
          (a) At or after Closing, each of Seller and Buyer, at the reasonable
request of the other, shall promptly execute and deliver, or cause to be
executed and delivered, to the other all such documents and instruments, in
addition to those otherwise required by this Agreement, in form and substance
reasonably satisfactory to the other, and take all actions necessary or
desirable and consistent with this Agreement, in order to carry out or evidence
the terms of this Agreement.
          (b) In the event that, on or prior to December 31, 2007, either Party
discovers that any Transfer Document inaccurately describes the Assets, the
applicable Party shall promptly prepare, execute, and deliver such additional
transfer or corrective documents as necessary to effectuate the intent of the
Parties in this Agreement that Seller assign, sell and transfer, free and clear
of all Liens (other than Permitted Liens), all of its rights, titles, estates
and interests in, to, under or derived from the Assets described at
Section 2.1(c) hereof.
     6.3 Obtaining Consents and Delivery of Notices.
          (a) During the Transfer Period, Seller shall continue to use
commercially reasonable efforts to obtain in writing as promptly as possible any
Third Party Consent, or other authorization or approval required to be obtained
by Seller in connection with the transactions contemplated hereunder, which was
not obtained on or before Closing (a “Post-Closing

24



--------------------------------------------------------------------------------



 



Consent”) in form and substance reasonably satisfactory to Buyer. A true and
complete copy of any such Post-Closing Consent shall be delivered to Buyer
promptly after it has been obtained.
          (b) If any Post-Closing Consent or other required authorization or
approval shall not have been obtained prior to the end of the Transfer Period,
Seller and Buyer shall cooperate in a mutually agreeable arrangement under which
Buyer would obtain the benefits and be responsible for the obligations in
accordance with this Agreement in respect of any Asset of Seller or any claim,
right, or benefit arising hereunder the assignment of which without the consent
of the third Person thereto would constitute a breach or other contravention of
such Asset or in any way adversely affect the rights of the Buyer thereunder,
including sub-contracting, sub-licensing, or sub-leasing to Buyer, or under
which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against the third Person in
question. Seller shall promptly pay to Buyer when received all monies received
by Seller in respect of any such Asset or any claim, right, or benefit arising
thereunder.
          (c) During the Transfer Period, each Party shall deliver such notices
of this Agreement and the transaction contemplated hereby as shall be required
by applicable Legal Requirements or Contracts.
     6.4 Governmental Filings. The Parties shall, as promptly as practicable and
in any event before the end of the Transfer Period:
          (a) make all required filings, if any, with, and prepare applications
to and conduct negotiations with, each Governmental Authority as to which such
filings, applications or negotiations are necessary or appropriate in the
consummation of the transactions contemplated hereby, and
          (b) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations. Each
Party shall cooperate with and use all reasonable efforts to assist the other
with respect to such filings, applications and negotiations.
     6.5 Recording Fees, Transfer Taxes and Similar Costs. Any documentary,
filing and recording fees and similar costs incurred and imposed upon, or with
respect to the transfers of the Assets contemplated under this Agreement shall
be borne by Buyer. All real estate transfer or sale taxes which are incurred
with respect to the Assets shall be paid by the Buyer.
     6.6 Transition Services. During the Transfer Period, Seller shall provide
certain operating and transition services to Buyer with respect to the Assets
pursuant to a contract operating agreement in substantially the form agreed to
by the Parties prior to the Closing Date (the “Contract Operating Agreement”)
and on such other terms and conditions as the Parties may agree.

25



--------------------------------------------------------------------------------



 



ARTICLE VII.
Buyer’s Representations and Warranties
     As a material inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer represents and warrants
to Seller that:
     7.1 Organization and Standing. Buyer is a limited liability company, duly
organized and validly existing under the laws of the state of Virginia, and is
or, by the end of the Transfer Period, will be duly qualified to carry on its
business in all states in which are located the Assets.
     7.2 Power. Buyer has all requisite corporate power and authority to carry
on its business as presently conducted and to enter into this Agreement and the
Transfer Documents and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement or the Transfer Documents do not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
contravene, violate, or be in conflict with, any provision of its organizational
or governing documents or resolutions adopted by Buyer’s governing body.
     7.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite limited liability company action on
Buyer’s part. This Agreement constitutes, and all agreements and instruments
delivered by Buyer pursuant hereto constitute, legal, valid and binding
obligations upon Buyer, enforceable in accordance with their respective terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other laws for the protection of creditors, as well as to general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
     7.4 Liability for Brokers’ Fees. Buyer has incurred no liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.
     7.5 Alien Status. Buyer is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate alien, as those terms are
defined in the Code.
     7.6 Litigation. There is no Litigation pending or, to its Knowledge,
threatened in writing, against it, or any of its assets in any court or by or
before any Governmental Authority or arbitration or mediation that would impair
its ability to consummate, or that would reasonably be expected to prevent,
delay or make illegal the transactions contemplated hereby.
     7.7 Orders. There are no Orders against Buyer or affecting any of its
assets, that would impair its ability to consummate, or that would reasonably be
expected to prevent, delay or make illegal the transactions contemplated hereby.
     7.8 No Conflicts. The execution and delivery of this Agreement does not,
and the fulfillment of and compliance with the terms and conditions hereof will
not:
          (a) contravene, violate, or be in conflict with or breach any material
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to cancel,

26



--------------------------------------------------------------------------------



 



terminate or modify, any Contract to which it is a party or by which it or any
of its assets are bound or its governing documents; or
          (b) contravene, violate, be in conflict with, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under, any
Legal Requirements or any Order applicable to it, except such contraventions,
violations, challenges, conflicts or claims for or exercises of any remedy or
relief as would not, individually or in the aggregate, have a material adverse
effect on its ability to consummate this Agreement or the transactions
contemplated hereby.
     7.9 Regulatory Approvals. Except for the Transfer Approvals, no
governmental notice, filing, authorization, approval, order or consent is
required to be given, filed or obtained by it with respect to a Governmental
Authority in connection with the execution, delivery and performance by it of
this Agreement or the transactions contemplated hereby.
     7.10 Buyer Due Diligence. Buyer has conducted such due diligence
investigations concerning the Assets as it has determined to be appropriate. It
has not relied upon any estimates by Seller concerning any Oil or Gas reserves
included in the Assets or concerning the nature, quantity or quality or costs of
producing such Oil and Gas, and with respect to such matters and other matters
concerning the Assets which are not specifically addressed by Seller’s
representations and warranties in Article VIII of this Agreement, it has relied
exclusively upon its own due diligence investigation of the Assets, including
the advice of such experts or consultants as it has determined to be necessary
or desirable in its sole discretion. Buyer acknowledges that Seller’s records
and files concerning the Assets which have been made available for inspection by
it contain valuative and interpretive reports, studies and other material, and
that it has not relied upon such reports, studies or other material in electing
to purchase the Assets, but has undertaken such independent analysis and other
due diligence inquiries concerning the Assets as it has determined to be
necessary or desirable in its sole discretion.
     7.11 Disclosure. To its Knowledge, none of the statements, representations
or warranties made by it in this Agreement or in any Exhibit, Schedule, Transfer
Document, or certificate delivered with or pursuant to this Agreement contains
any untrue statement of fact or omits to state any material fact necessary to be
stated in order to make the statements, representations or warranties contained
herein or therein not misleading.
     7.12 Effectiveness of Representations and Warranties. The representations
and warranties contained in the foregoing Article VII are made as of the
Effective Time, the Closing Time, and the last day of the Transfer Period.
ARTICLE VIII.
Seller’s Representations and Warranties
     As a material inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, each Peabody Sub, represents
and warrants severally, but not jointly, with respect to itself and to the
Assets, if any, owned, leased, controlled, or claimed by it, to Buyer that:

27



--------------------------------------------------------------------------------



 



     8.1 Organization and Standing. It is a limited liability company,
corporation, or general partnership duly organized and validly existing under
the laws of the state of Delaware, and is duly qualified to carry on its
business in all states in which are located that portion of the Assets owned,
leased, controlled, or claimed by it.
     8.2 Power. It has all requisite power and authority to carry on its
business as presently conducted and to enter into this Agreement and the
Transfer Documents and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement or the Transfer Documents do not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
contravene, violate, or be in conflict with, any provision of its organizational
or governing documents or resolutions adopted by its governing body.
     8.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite action on its part. This Agreement
constitutes, and all agreements and instruments delivered by it pursuant hereto
constitute, the legal, valid and binding obligations of it, enforceable in
accordance with their respective terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.
     8.4 Liability for Brokers’ Fees. It has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer shall have any responsibility
whatsoever.
     8.5 Alien Status. It is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate alien, as those terms are
defined in the Code.
     8.6 Litigation. There is no Litigation pending or, to its Knowledge,
threatened in writing, against it, or any of its Affiliates who are its
predecessors-in-title with respect to its Assets (collectively, the “Peabody
Predecessors”), or any of its Assets in any court or by or before any
Governmental Authority or arbitration or mediation that would materially
adversely affect its Assets, or impair its ability to consummate, or that would
reasonably be expected to prevent, delay or make illegal the transactions
contemplated hereby.
     8.7 Orders. There are no Orders against it, or its Peabody Predecessors, or
affecting any of its Assets that would materially adversely affect such Assets,
or impair its ability to consummate, or that would reasonably be expected to
prevent, delay or make illegal the transactions contemplated hereby.
     8.8 Rentals and Royalties. All rentals, royalties and overriding royalties
payable by it or, to its Knowledge, payable by any third-party operator with
respect to its Assets and due and payable with respect to periods ending on or
prior to the Effective Time have been duly and properly paid in each case in
accordance with applicable Contracts and Legal Requirements.

28



--------------------------------------------------------------------------------



 



     8.9 No Conflicts. Except as otherwise expressly provided in Section 6.3
regarding Consents, the execution and delivery of this Agreement does not, and
the fulfillment of and compliance with the terms and conditions hereof will not:
          (a) result in the imposition or creation of any Lien, charge or other
encumbrance (other than a Permitted Lien) upon or with respect to any of its
Assets;
          (b) contravene, violate, or be in conflict with or breach any material
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to cancel, terminate or modify, any Contract to which it is a
party or by which it or any of its Assets are bound or its governing documents;
or
          (c) contravene, violate, be in conflict with, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under, any
Legal Requirements or any Order applicable to it or to any of its Assets, except
such contraventions, violations, conflicts, challenges, or claims for or
exercises of any remedy or relief as would not, individually or in the
aggregate, have a material adverse effect on its Assets, or its ability to
consummate this Agreement or the transactions contemplated hereby.
     8.10 Compliance with Laws. Except as would not have a material adverse
effect on any of its Assets, to its Knowledge:
          (a) its and its Peabody Predecessors’ ownership and operation of, and
any third-party operator’s operation of, its Assets is and has been in
compliance with all applicable Legal Requirements;
          (b) all Permits and Bonds applicable to its Assets are specified in
the attached Schedule 8.10(b), and:
               (i) it, or any third-party operator of its Assets, has acquired
and maintains all Permits and Bonds from appropriate Governmental Authorities
necessary to conduct any operations now being performed in compliance with all
applicable Environmental Laws and other Legal Requirements and Orders;
               (ii) it, or any third-party operator of its Assets, is in
compliance with all such Permits and Bonds, and all such Permits and Bonds are
in full force and effect; and
               (iii) there is no Litigation, pending or threatened, challenging
or seeking revocation or limitation of any such Permits and Bonds;
          (c) all plans, applications, reports, certificates and other
instruments filed by it or any third-party operator of its Assets with any
Governmental Authority with respect to its Assets do not:
               (i) contain any untrue statement of fact; or

29



--------------------------------------------------------------------------------



 



               (ii) omit any statement of fact necessary to make the statements
therein not misleading.
     8.11 Environmental Conditions.
          (a) To its Knowledge, with respect to its Assets, it, its Peabody
Predecessors, and each third-party operator of Oil and Gas operations on its
Assets have been in material compliance with, and have not been and are not in
any material respect in violation of or liable under, any Environmental Law in
effect on the date hereof. It has no Knowledge of any facts relating to the
condition, use, or the conduct of Oil and Gas operations on any of its Assets
that are reasonably likely to constitute or result in a violation of any
Environmental Law in effect on the date hereof, or result in a suit, action,
claim, investigation or inquiry under or with respect to such Environmental Law.
          (b) With respect to its Assets, it has not, and to its Knowledge, its
Peabody Predecessors and each third-party operator of its Assets have not,
received any actual or threatened Order, notice or other communication from a
Governmental Authority or other Person of any actual or potential violation or
failure to comply with any Environmental Law in effect on the date hereof
pertaining to Oil and Gas operations on its Assets.
          (c) None of the estates in land containing the Assets is a “Superfund”
site and, to its Knowledge, none of the estates in land containing the Assets is
being investigated or evaluated by any Governmental Authority as a “Superfund”
site. To its Knowledge, no substances or wastes have been disposed of or
released onto the estates in land containing the Assets in violation of any
applicable Environmental Laws.
     8.12 Taxes. Except as set forth on Schedule 8.12, all Taxes due and payable
on or before the date hereof applicable to its, or its Peabody Predecessors’,
ownership of or operation of its Assets prior to the Effective Time have been
duly and timely paid except as may be contested by it or a third-party operator
of its Assets in good faith. All reports and returns required to be filed by it,
or its Peabody Predecessors, prior to the Effective Time with respect to such
Taxes have been duly and timely filed. There are no Liens or encumbrances on any
of its Assets that arose in connection with any failure or alleged failure to
pay any Taxes, and it has no Knowledge of any basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Liens or encumbrances.
     8.13 Regulatory Approvals. Except for the Transfer Approvals, no
governmental notice, filing, authorization, approval, order or consent is
required to be given, filed or obtained by it with respect to a Governmental
Authority in connection with the execution, delivery and performance by it of
this Agreement or the transactions contemplated hereby.
     8.14 Limited Title Warranty as to Assets. Except for Permitted Liens, its
Assets are free and clear of valid claims or rights of any Person claiming
rights or interests therein by, through or under it or any of its Peabody
Predecessors. To its Knowledge, other than claims based on dormant mineral
interest or similar title curative statutes pertaining to mineral interests, no
Person claims an interest in or Lien upon its Assets except for the Permitted
Liens. To its Knowledge, it acquired from its Peabody Predecessors all rights,
title, and interests to such

30



--------------------------------------------------------------------------------



 



Assets that were owned by such Peabody Predecessors on the date of acquisition,
free and clear of all Liens created by, through or under such Peabody
Predecessor, except for any Permitted Liens. It hereby expressly disclaims all
other representations and warranties, express or implied, with respect to its
title to its Assets except as set forth in Section 8.18 below, or in the
Transfer Documents.
     8.15 Material Contracts. Schedule 2.1(c)(iii) contains a complete and
accurate list of all Material Contracts to which it is a party, all of which
have been provided to Buyer.
          (a) To its Knowledge, each of such Material Contracts is valid and in
full force and effect and is enforceable in accordance with its terms against
the parties thereto.
          (b) It has not received any written notice of an asserted material
default by it thereunder.
          (c) It is not in material default or in arrears in any material
respect in the performance or satisfaction of their obligations thereunder and,
to its Knowledge, it and its Peabody Predecessors, have fulfilled when due, or
have taken all action necessary to enable them to fulfill when due, all of their
obligations thereunder.
          (d) To its Knowledge, Persons other than it, or its Peabody
Predecessors, who are parties to any such Material Contracts are not in material
default or in arrears in any material respect in the performance or satisfaction
of their obligations thereunder.
     8.16 Employees. Except as specified in Schedule 8.16,
          (a) it is not a party to or subject to any pending labor union or
collective bargaining agreement or arrangement in connection with its Assets;
and
          (b) to its Knowledge, it is not party to any material labor or
employment dispute involving any employees employed in connection with its
Assets.
     8.17 No Material Adverse Change.
          (a) To its Knowledge, since the Effective Time, there has not been any
material adverse change in the operations or condition of its Assets, and no
event has occurred or circumstance exists that may result in such a material
adverse change; provided, however, that in no event shall any change resulting
from conditions affecting the coal or Oil and Gas industry generally, changes in
commodity prices, or changes in general business or economic conditions
constitute a material adverse change in the operations or condition of its
Assets.
          (b) Since the Effective Time, it has not sold, transferred or
abandoned any part of its Assets or terminated any of the Material Contracts, or
voluntarily permitted any of its Assets or any material rights with respect
thereto to expire, and has not waived or released any material rights with
respect to its Assets.

31



--------------------------------------------------------------------------------



 



     8.18 Undisclosed Material Liabilities. Except (a) for the Seller Retained
Liabilities, (b) as set forth in Schedule 8.18, (c) liabilities arising in the
ordinary course of business since the Effective Time, (d) Permitted Liens, or
(e) liabilities which, individually or in the aggregate, are not material to its
Assets, there are no liabilities relating to its Assets of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
would reasonably be expected to result in such a liability.
     8.19 Insurance. All of its material Assets are covered by self insurance or
currently effective insurance policies of such types and amounts as are
consistent with customary practices and standards in the Oil and Gas or coal
industry, as applicable; provided, however, that with respect to Oil and Gas in
the ground, no insurance is in place. It does not know of any threatened
termination of, premium increase with respect to, or material alteration of
coverage under any such policies.
     8.20 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ownership or operation of its Assets after Closing, all activities relating to
its Assets since April 1, 2001, have been conducted in such a manner so as not
to violate or infringe upon the rights, or give rise to any rightful claim of
any Person for copyright, trademark, service mark, patent, license or other
intellectual property right infringement.
     8.21 Conveyance by Seller. Seller is not conveying all, or substantially
all, of its assets pursuant to this Agreement.
     8.22 Disclosure. To its Knowledge, none of the statements, representations
or warranties made by it in this Agreement or in any Exhibit, Schedule, Transfer
Document, or certificate delivered with or pursuant to this Agreement contains
any untrue statement of fact or omits to state any material fact necessary to be
stated in order to make the statements, representations or warranties contained
herein or therein not misleading.
     8.23 Effectiveness of Representations and Warranties. The representations
and warranties contained in the foregoing Article VIII are made as of the
Effective Time, the Closing Time, and the last day of the Transfer Period.
ARTICLE IX.
Other Covenants
     9.1 Certain Affirmative Covenants of Peabody Subs. Except as Buyer may
otherwise consent in writing, between the Effective Time and the end of the
Transfer Period, each Peabody Sub, with respect to its Assets (or, with respect
to the Assets such Peabody Sub transfers to Buyer at Closing, during the period
between the Closing Date and the end of the Transfer Period, such Peabody Sub
acting as Buyer’s agent), shall:
          (a) operate or cause to be operated such Assets only in the usual,
regular and ordinary course and in accordance with applicable Legal Requirements
(including paying all royalties and rentals when due) and, to the extent
consistent with such operation, (i) use its

32



--------------------------------------------------------------------------------



 




commercially reasonable efforts to preserve existing relationships with
Governmental Authorities, suppliers, lessors, lessees, customers and others
having business dealings involving such Assets, unless Buyer requests otherwise,
and (ii) use commercially reasonable efforts to keep available the services of
its employees providing services in connection with such Assets;
          (b) perform all of its obligations under all of the Material Contracts
without material breach or default, and in material compliance with all Legal
Requirements;
          (c) maintain or cause to be maintained (i) such Assets in good
condition and repair, ordinary wear excepted, and (ii) in full force and effect
all existing policies of insurance with respect to such Assets, in such amounts
and with respect to such risks as are customarily maintained in the Oil and Gas
industries;
          (d) maintain or cause to be maintained its Oil and Gas Books and
Records, as applicable, with respect to its Assets in the usual, regular and
ordinary manner on a basis consistent with past practices; and
          (e) (i) give or cause to be given to Buyer, and its counsel,
accountants and other representatives, reasonable access during normal business
hours to all of its Assets, the Oil and Gas Books and Records (including all
account books of original entry, general ledgers and financial records used in
connection with its Assets), as applicable, and appropriate personnel, and (ii)
furnish or cause to be furnished to Buyer and such representatives all such
additional documents, financial information and other information as the other
from time to time reasonably may request; provided that no investigation shall
affect or limit the scope of any of the representations and warranties; and any
investigation pursuant to this subsection shall be conducted in such manner as
not to interfere unreasonably with the conduct of the business of Seller.
     9.2 Certain Negative Covenants of Seller. Except as Buyer may otherwise
consent in writing, or as contemplated by this Agreement, between the Effective
Time and the end of the Transfer Period, each Peabody Sub, with respect to its
Assets (or, with respect to the Assets the Peabody Sub transfers to Buyer at
Closing, during the period between the Closing Date and the end of the Transfer
Period, such Peabody Sub acting as Buyer’s agent), shall not:
          (a) modify, terminate, renew, suspend or abrogate any Material
Contract other than in the ordinary course of business;
          (b) enter into any Contract or commitment of any kind relating to its
Assets which would be binding on Buyer after Closing and which is not being
entered into in the usual regular and ordinary course and in accordance with
past practices, is not on arm’s-length terms, or is with an Affiliate of Seller;
          (c) Enter into any transaction or take any action that would result in
any of its representations and warranties in this Agreement or in any Transfer
Document not being true and correct in all material respects when made or at
Closing (unless and to the extent that any such representation or warranty
speaks specifically as of an earlier date, in which case, at such earlier date);

33



--------------------------------------------------------------------------------



 



          (d) sell, assign, transfer or otherwise dispose of any of its Assets
except in the ordinary course of business and except for (i) the disposition of
obsolete or worn-out equipment, or (ii) dispositions with respect to which such
Assets are replaced with assets of at least equal value; or
          (e) mortgage, pledge or subject to any material Lien that would
survive the Closing any of its Assets other than Permitted Liens.
     9.3 Confidentiality and Publicity.
          (a) Any non-public information that either Party may obtain from the
other in connection with this Agreement shall be confidential. Each Party shall
keep confidential any non-public information that such Party may receive from
another Party unrelated to the Assets transferred hereunder. All information
that a Party is required to keep confidential pursuant to this Section shall be
referred to as “Confidential Information”.
          (b) Each Party shall not disclose any Confidential Information to any
other Person (other than its Affiliates and its Affiliates’ directors, officers
and employees, and representatives of its advisers and lenders, in each case,
whose knowledge thereof is necessary in order to facilitate the consummation of
the transactions contemplated hereby, in which case such Party shall be
responsible for any breach by any such Person) or use such information to the
detriment of the other; provided that:
               (i) such Party may use and disclose any Confidential Information
once it has been publicly disclosed (other than by such Party in breach of its
obligations under this Section 9.3) or which, to its knowledge, rightfully has
come into the possession of such Party (other than from the other Party); and
               (ii) to the extent that such Party may, in the reasonable
judgment of its counsel, be compelled by Legal Requirements to disclose any of
such information, such Party may disclose such information if it has used
commercially reasonable efforts, and has afforded the other the opportunity, to
obtain an appropriate protective order, or other satisfactory assurance of
confidential treatment, for the information compelled to be disclosed.
          (c) In the event of termination of this Agreement by mutual agreement
of the Parties as provided in Section 11.1:
               (i) the obligation set forth in this Section 9.3 shall continue
for a period of two (2) years after such termination; and
               (ii) each Party shall use commercially reasonable efforts to
cause to be delivered to the other, and shall retain no copies of, any
documents, work papers or other materials obtained by such Party or on its
behalf from the other, whether so obtained before or after the execution of this
Agreement.
          (d) Each Party shall consult with and cooperate with the other with
respect to the content and timing of all press releases and other public
announcements concerning this

34



--------------------------------------------------------------------------------



 



Agreement and the transactions contemplated hereby. The Party making the release
or public announcement shall provide a draft of the proposed release or public
announcement relating to the transaction contemplated by this Agreement to the
other Party at least two (2) Business Days prior to issuing such release or
making such announcement. Except as required by applicable Legal Requirements or
by any national securities exchange or quotation system, neither Party shall
make any such release, announcement or statement without the prior written
consent and approval of the other, which shall not be unreasonably withheld.
Each Party shall each respond promptly to any such request for consent and
approval.
          (e) Upon request by either Party and as necessary in fulfilling their
obligations under this Agreement, the Parties agree that each Party, including
all of its agents, employees, officers, directors, consultants, and advisors,
will execute and deliver separate confidentiality agreements with the other
Party whereby, among other things, such Party will agree to maintain all
information strictly confidential and shall not disclose any information to any
Affiliates not required to execute this Agreement (including its agents,
employees, officers, directors, consultants, and advisors), any Governmental
Authority, or any third-persons as designated by the requesting Party.
     9.4 DISCLAIMERS. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES
CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY
APPLICABLE LEGAL REQUIREMENT, RULE OR ORDER. WITHOUT LIMITATION OF THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, SELLER EXPRESSLY DISCLAIMS AND
NEGATES AS TO ALL PERSONAL PROPERTY, FIXTURES, WELLS, AND EQUIPMENT INCLUDED IN
THE ASSETS: (I) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (II) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (III) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS;
(IV) ANY RIGHTS OF BUYER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION; AND (V) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS IN ANY
PERSONAL PROPERTY, WELLS, FIXTURES, OR EQUIPMENT INCLUDED WITHIN SUCH ASSETS,
WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY BUYER THAT PERSONAL
PROPERTY, WELLS, FIXTURES AND EQUIPMENT INCLUDED WITHIN THE ASSETS ARE BEING
CONVEYED TO TRANSFEREE “AS IS,” “WHERE IS,” WITH ALL FAULTS, AND IN THE PRESENT
CONDITION AND STATE OF REPAIR. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE TRANSFER DOCUMENTS, WITH RESPECT TO THE OIL AND GAS INTERESTS, SELLER
MAKES NO, AND HEREBY DISCLAIMS, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
(A) ITS RIGHTS TO OR OWNERSHIP OF CBM OR CMM IN OR ASSOCIATED WITH THE OIL AND
GAS INTERESTS; (B) THE QUANTITY OR QUALITY OF OIL AND GAS CONTAINED IN THE OIL
AND GAS INTERESTS; (C) ANY AND ALL GEOLOGIC, LAND OR TECHNICAL DATA AND
INFORMATION PROVIDED TO BUYER REGARDING THE OIL AND GAS INTERESTS; (D) THE
GEOLOGY OR OPERATIONAL

35



--------------------------------------------------------------------------------



 



CONDITIONS EXISTING OR TO BE ENCOUNTERED ON OR WITH RESPECT TO THE LANDS
CONTAINING THE OIL AND GAS INTERESTS; OR (E) SELLER’S RIGHTS TO OBTAIN ACCESS TO
OR OVER THE SURFACE OF THE LANDS CONTAINING THE OIL AND GAS INTERESTS, TO
UTILIZE THE SURFACE OF SUCH LANDS IN CONNECTION WITH OIL AND GAS ACTIVITIES OR
OPERATIONS CONTEMPLATED BY THIS AGREEMENT, OR TO APPROPRIATE OR USE WATER
PRODUCED IN CONNECTION WITH CBM OPERATIONS. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE TRANSFER DOCUMENTS, SELLER MAKES NO, AND HEREBY EXPRESSLY
DISCLAIMS AND NEGATES, REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE ASSETS.
     9.5 Indiana Dormant Minerals Act Filings. After the date hereof, Peabody
covenants and agrees that with respect to future compliance with the Indiana
Dormant Minerals Act, if, prior to December 31, 2007, CNX identifies mineral
interests which are subject to lapse at any time following the date hereof and
prior to the date which is twenty-four (24) months from the date of the end of
the Transfer Period, upon written notification by CNX, Peabody will, at
Peabody’s expense, promptly and timely file a statement of claim in accordance
with the requirements of the Indiana Dormant Minerals Act, and reasonably
acceptable to CNX in both form and substance, to preserve such mineral interests
for the benefit of CNX; provided, however, that CNX shall have no duty to notify
Peabody with respect to mineral interests which are subject to lapse, which
absent a filing of a statement of claim by Peabody would be a Title Defect.
ARTICLE X.
Conditions Precedent
     10.1 Conditions to Buyer’s Obligations. The obligations of Buyer to proceed
with the Closing of the transaction contemplated by this Agreement shall be
subject to the following conditions, which may be waived by Buyer:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of each Peabody Sub in this Agreement, if qualified by a
reference to materiality, are true and, if not so qualified, are true in all
material respects at and as of Closing with the same effect as if made at and as
of Closing, except for changes, if any, permitted or contemplated by this
Agreement and except to the extent a different date is specified therein, in
which case such representation and warranty if qualified by a reference to
materiality shall be true and correct as of such date and, if not so qualified,
shall be true and correct in all material respects as of such date.
          (b) Performance of Agreements. Each Peabody Sub has performed in all
material respects all obligations and agreements and has complied in all
material respects with all covenants in this Agreement to be performed and
complied with by it at or before Closing.
          (c) Officer’s Certificates. Buyer has received a certificate executed
by an executive officer of each Peabody Sub, dated as of Closing, reasonably
satisfactory in form and

36



--------------------------------------------------------------------------------



 




substance to Buyer, certifying that the conditions specified in Sections 10.1(a)
and (b) have been satisfied, as of Closing.
          (d) Legal Proceedings. There is no Legal Requirement, and no Judgment
has been entered and not vacated by any Governmental Authority of competent
jurisdiction in any Litigation or arising therefrom, which (i) enjoins,
restrains, makes illegal or prohibits consummation of the transactions
contemplated by this Agreement or by any Transfer Document, or (ii) requires
separation or divestiture by Buyer of all or any significant portion of the
Assets after Closing or otherwise materially and adversely affects the operation
of the Assets, and there is no Litigation pending which was commenced by any
Governmental Authority seeking, or which if successful would have the effect of,
any of the foregoing.
          (e) No Material Adverse Change. There has been no material adverse
change in the Assets since the Effective Time.
          (f) Documents and Records. Seller has delivered or made available to
Buyer all Oil and Gas Books and Records.
          (g) Consents. Buyer has received evidence, in form and substance
reasonably satisfactory to it, that all Third Party Consents (other than
Post-Closing Consents and other Third Party Consents the absence of which would
not have a material adverse effect on the affected Asset) have been obtained and
are in effect.
          (h) Closing Documents. Seller has executed and delivered the Closing
Documents.
          (i) Surface Use Agreement. The Parties shall have agreed on the form
of a Surface Use Agreement.
          (j) Peabody Guaranty. Peabody has executed and delivered the Peabody
Guaranty.
     10.2 Conditions to Seller’s Obligations. The obligations of Seller to
proceed with the Closing of the transaction contemplated by this Agreement shall
be subject to the following conditions, which may be waived by Seller:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of Buyer in this Agreement, if qualified by a reference to
materiality, are true and, if not so qualified, are true in all material
respects at and as of Closing with the same effect as if made at and as of
Closing, except for changes, if any, permitted or contemplated by this Agreement
and except to the extent a different date is specified therein, in which case
such representation and warranty if qualified by a reference to materiality
shall be true and correct as

37



--------------------------------------------------------------------------------



 




of such date and, if not so qualified, shall be true and correct in all material
respects as of such date.
          (b) Performance of Agreements. Buyer has performed in all material
respects all obligations and agreements and has complied in all material
respects with all covenants in this Agreement to be performed and complied with
by it at or before Closing.
          (c) Officer’s Certificate. Seller has received a certificate executed
by an executive officer of CNX Gas Company LLC, dated as of Closing, reasonably
satisfactory in form and substance to Seller, certifying that the conditions
specified in Sections 10.2(a) and (b) have been satisfied, as of Closing.
          (d) Legal Proceedings. There is no Legal Requirement, and no Judgment
has been entered and not vacated by any Governmental Authority of competent
jurisdiction in any Litigation or arising therefrom, which enjoins, restrains,
makes illegal or prohibits consummation of the transactions contemplated by this
Agreement or by any Transfer Document, and there is no Litigation pending which
was commenced by any Governmental Authority seeking, or which if successful
would have the effect of, any of the foregoing.
          (e) Consents. Seller has received evidence, in form and substance
reasonably satisfactory to it, that all material Third Party Consents (other
than Post-Closing Consents and other Third Party Consents the absence of which
would not have a material adverse effect on the affected Asset) have been
obtained and are in effect.
          (f) Closing Documents. Buyer has executed and delivered the Closing
Documents.
          (g) Surface Use Agreement. The Parties shall have agreed on the form
of a Surface Use Agreement.
ARTICLE XI.
Termination, Effect of Termination and Specific Performance
     11.1 Termination. This Agreement may only be terminated upon the mutual
written agreement of Seller and Buyer.
     11.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, all obligations of the Parties hereunder shall terminate, except
for the obligations set forth in Sections 3.7(e), 9.3, 13.2, and 13.3.
Termination of this Agreement pursuant to Sections 11.1 shall not limit or
impair any remedies that either Seller or Buyer may have with respect to a
breach or default of the covenants, agreements or obligations hereunder
occurring prior to termination.
     11.3 Specific Performance. The Parties recognize that their rights under
this Agreement are unique and, accordingly, the Parties shall, in addition to
such other remedies as may be available to any of them at law or in equity, have
the right to enforce their rights hereunder by actions for injunctive relief and
specific performance to the extent permitted by

38



--------------------------------------------------------------------------------



 



applicable law so long as the Party seeking such relief is prepared to
consummate the transactions contemplated hereby. The Parties agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach of the provisions of this Agreement and hereby agree to waive the defense
in any action for specific performance that a remedy at law would be adequate.
The Parties waive any requirement (i) for security or the posting of any bond or
other surety in connection with any temporary or permanent award or injunctive,
mandatory or other equitable relief and (ii) the defense that the Party moving
for such relief has an adequate remedy at law, but the Parties do not waive the
requirement of such moving party to prove all other elements of any such
temporary or permanent award or injunctive, mandatory or other equitable relief
and all other defenses and objections of the non-moving party are preserved.
ARTICLE XII.
Indemnification
     12.1 Indemnification by Seller. From and after Closing, each Peabody Sub
severally, and not jointly, shall indemnify and hold harmless Buyer and its
Affiliates, shareholders, officers, managers, employees, agents and
representatives, and any Person claiming by or through any of them, as the case
may be, from and against any and all Losses, with respect to the Assets owned,
leased, controlled, or claimed by such Peabody Sub, arising out of or resulting
from:
               (a) any representations and warranties made by it in this
Agreement or in any Transfer Document not being true and accurate in all
respects (determined without regard to any materiality or material adverse
effect qualification contained therein), when made or at Closing (or, in the
case of any representation or warranty made as of a specific date, as of such
date);
               (b) any failure by it to perform in all respects any of its
covenants, agreements, or obligations in this Agreement;
               (c) except to the extent constituting an Assumed Liability, the
ownership or operation of its Assets prior to the Effective Time;
               (d) its Excluded Assets;
               (e) the Seller Retained Liabilities relating to its Assets; and
               (f) with respect to its Assets, except to the extent constituting
an Assumed Liability, any violation of any Environmental Law to the extent
attributable to actions occurring or conditions existing on or prior to the
Effective Time.
If, by reason of the claim of any third Person relating to any of the matters
subject to such indemnification, a Lien is placed or made upon any of the
properties or assets owned or leased by Buyer or any other Indemnitee under this
Section 12.1, in addition to any indemnity obligation under this Section, the
applicable Peabody Sub shall furnish a bond sufficient to obtain the prompt
release thereof within ten (10) days after receipt from Buyer of notice thereof.

39



--------------------------------------------------------------------------------



 



     12.2 Indemnification by Buyer. From and after Closing, Buyer shall
indemnify and hold harmless Seller and its Affiliates, shareholders, members,
partners, officers, employees, managers, agents and representatives, and any
Person claiming by or through any of them, as the case may be, from and against
any and all Losses arising out of or resulting from:
          (a) any representations and warranties made by it in this Agreement or
in any Transfer Document not being true and accurate in all respects (determined
without regard to any materiality or material adverse effect qualification
contained therein), when made or at Closing (or, in the case of any
representation or warranty made as of a specific date, as of such date);
          (b) any failure by it to perform in all respects any of its covenants,
agreements, or obligations in this Agreement;
          (c) the Assumed Liabilities; and
          (d) any Asset or any claim or right or any benefit arising thereunder
held by Seller for the benefit of Buyer pursuant to Section 6.3(b).
If, by reason of the claim of any third Person relating to any of the matters
subject to such indemnification, a Lien is placed or made upon any of the
properties or assets owned or leased by Seller or any other Indemnitee under
this Section 12.2, in addition to any indemnity obligation of Buyer under this
Section, Buyer shall furnish a bond sufficient to obtain the prompt release
thereof within ten (10) days after receipt from Seller of notice thereof.
     12.3 Procedure for Certain Indemnified Claims. Promptly after receipt by a
Party entitled to indemnification hereunder (the “Indemnitee”) of written notice
of the assertion or the commencement of any Litigation with respect to any
matter referred to in Sections 12.1 or 12.2 (the “Litigation Matter”), the
Indemnitee shall give written notice thereof to the Party from whom
indemnification is sought pursuant hereto (the “Indemnitor”) and thereafter
shall keep the Indemnitor reasonably informed with respect thereto; provided
that failure of the Indemnitee to give the Indemnitor notice and keep it
reasonably informed as provided herein shall not relieve the Indemnitor of its
obligations hereunder, except to the extent that such failure to give notice
shall prejudice any defense or claim available to the Indemnitor. The Indemnitor
shall be entitled to assume the defense of any such Litigation Matter with
counsel reasonably satisfactory to the Indemnitee, at the Indemnitor’s sole
expense. If the Indemnitor assumes the defense of any Litigation Matter, (i) it
shall not settle the Litigation Matter unless the settlement shall include a
full and complete release of the Indemnitee, satisfactory to the Indemnitee, of
and from all liability with respect to such Litigation Matter, and (ii) it shall
indemnify and hold the Indemnitee harmless from and against any and all Losses
caused by or arising out of any settlement or judgment of such claim and may not
claim that it does not have an indemnification obligation with respect thereto.
If the Indemnitor does not assume the defense of any Litigation Matter, the
Indemnitee may defend against or settle such claim in such manner and on such
terms as it in good faith deems appropriate and shall be entitled to
indemnification in respect thereof in accordance with Section 12.1 or 12.2, as
applicable. Each Party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Litigation Matter and shall
furnish or cause to be furnished such records, information and testimony, and

40



--------------------------------------------------------------------------------



 



attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
     12.4 Determination of Indemnification Amounts and Related Matters.
          (a) No Peabody Sub shall have any liability under Section 12.1(a)
unless, and only to the extent that, the aggregate amount of Losses otherwise
subject to all of Seller’s indemnification obligations thereunder exceeds One
Hundred Thousand Dollars ($100,000.00) (the “Minimum Damage Requirement”);
provided that for purposes of this subsection, the Minimum Damage Requirement
shall not apply to any Losses resulting from or arising out of (i) the failure
by any Peabody Sub to pay any Tax to any Governmental Authority when due or any
other breach of any such Peabody Sub’s representations, warranties, covenants or
agreements with respect to Tax matters contained in this Agreement, and
(ii) breaches of the representations and warranties in Sections 8.1 through 8.5.
The maximum liability of the Peabody Subs in the aggregate under Section 12.1(a)
shall not exceed the difference, if any, between Two Million Dollars
($2,000,000.00) and the sum of the Environmental Defects Amount and the Excess
Title Defects Amount (the “Cap”); provided that the Cap shall not apply to
breaches of the representations and warranties in Sections 8.1 through 8.5.
          (b) Buyer shall have no liability under Section 12.2(a) unless, and
only to the extent that, the aggregate amount of Losses otherwise subject to all
of Buyer’s indemnification obligations thereunder exceeds the Minimum Damage
Requirement; provided that for purposes of this subsection, the Minimum Damage
Requirement shall not apply to any Losses resulting from or arising out of (i)
the failure by Buyer to pay any Tax to any Governmental Authority when due or
any other breach of Buyer’s representations, warranties, covenants or agreements
with respect to Tax matters contained in this Agreement, and (ii) breaches of
the representations and warranties in Sections 7.1 through 7.5. The maximum
liability of Buyer in the aggregate under Section 12.2(a) shall not exceed the
Cap; provided that the Cap shall not apply to breaches of the representations
and warranties in Sections 7.1 through 7.5.
          (c) Amounts payable by the Indemnitor to the Indemnitee in respect of
any Losses under Sections 12.1 or 12.2, as applicable, shall be payable by the
Indemnitor as incurred by the Indemnitee, and shall bear interest at the Prime
Rate plus two percent (2%) from the date the Losses for which indemnification is
sought were incurred by the Indemnitee until the date of payment of
indemnification by the Indemnitor.
     12.5 Time and Manner of Certain Claims. The representations and warranties
of Seller and Buyer in this Agreement and any Transfer Document delivered during
the Transfer Period shall survive Closing until December 31, 2007.
Notwithstanding the foregoing:
          (a) the liability of the Parties shall extend beyond December 31, 2007
with respect to any claim which has been asserted in a bona fide written notice
before December 31, 2007 specifying in reasonable detail the facts and
circumstances giving rise to such right; provided that any such liability shall
expire on the first anniversary of such notice date unless the Party timely
asserting such claim diligently prosecutes such claim prior to such first
anniversary;

41



--------------------------------------------------------------------------------



 



          (b) all such representations and warranties with respect to any
federal, state or local Taxes and with respect to any environmental matters
shall survive until the expiration of the applicable statute of limitations
(giving effect to any waiver, mitigation or extension thereof); and
          (c) the representations and warranties of the Parties in Sections 7.1
through 7.5, and 8.1 through 8.5 shall survive Closing and shall continue in
full force and effect without limitation.
     12.6 Peabody Guaranty. Peabody Investments Corp. shall guaranty, and act as
surety for, the full payment of any sums due from the Seller under or arising
out of the indemnification provisions set forth in Section 12.1, pursuant to and
in accordance with the terms of a guaranty agreement substantially in the form
of Exhibit “E” attached hereto (the “Peabody Guaranty”). In the event that Buyer
receives written notice of the assertion or the commencement of any Litigation
Matter, Buyer shall comply with the notice procedures set forth in Section 12.3
and provide such notice to the applicable Peabody Sub; provided, that Buyer
simultaneously shall provide such notice to Peabody Investments Corp.
     12.7 Other Indemnification. The provisions of Sections 12.3, 12.4, 12.5 and
12.6 shall be applicable to any claim for indemnification made under any other
provision of this Agreement, and all references in Sections 12.3, 12.4, 12.5 and
12.6 to Sections 12.1 and 12.2 shall be deemed to be references to such other
provisions of this Agreement.
     12.8 Exclusivity. Except as specifically set forth in this Agreement and
except for claims against a Party for breach of any provision of this Agreement,
each Party waives any rights and claims it may have against the other Parties to
this Agreement, whether in law or in equity, relating to the Assets or the
transactions contemplated hereby. The rights and claims waived by each Party
include claims for contribution or other rights of recovery arising out of or
relating to any Environmental Law, claims for breach of contract, breach of
representation or warranty, negligent misrepresentation and all other claims for
breach of duty. After Closing, Article XII shall provide the exclusive remedy
for any misrepresentation, breach of warranty, covenant or other agreement
(other than those contained in Sections 9.3, 13.2, and 13.3 ) or other claim
arising out of this Agreement or the transactions contemplated hereby.
Notwithstanding anything to the contrary in this Agreement, the limitations of
this Section 12.8 only shall apply to claims arising out of, or with respect to,
this Agreement, and such limitations shall not bar any claims which either Party
may have against the other arising out of, or with respect to, any of the
Transfer Documents or ancillary documents related thereto.
ARTICLE XIII.
Miscellaneous Provisions
     13.1 Data and Information Review. Subject to Section 9.3, and on the terms
and conditions set forth herein, between the Closing Date and December 31, 2007,
Buyer shall be entitled to review regional maps of coal drill hole data showing
the depths and thickness of mineable coal seams relating to the Oil and Gas
Interests and other geologic and coal data and information (including gas
content and desorption information, but excluding coal quality information)
relating to the two pilot test areas referred to as the “Broughton” and “Eagle
#3”

42



--------------------------------------------------------------------------------



 



prospect areas (collectively the “Reviewable Data”). Buyer shall submit a
site-specific request (relating to the Oil and Gas Interests conveyed pursuant
to the Deed) to review the Reviewable Data in writing not less than ten
(10) Business Days in advance of the requested view date. Seller shall make the
Reviewable Data available to Buyer at Buyer’s sole cost and expense during
normal business hours at Seller’s offices in St. Louis, Missouri.
     13.2 Expenses. Except as otherwise specifically provided in Section 13.16
or elsewhere in this Agreement, each of the Parties shall pay its own expenses
and the fees and expenses of its counsel, accountants, and other experts in
connection with this Agreement.
     13.3 Brokers. Seller shall indemnify and hold Buyer and its Affiliates
harmless from and against any and all Losses arising from any employment by
Seller or its Affiliates of, or services rendered to Seller or its Affiliates
by, any finder, broker, agency or other intermediary, in connection with the
transactions contemplated hereby, or any allegation of any such employment or
services. Buyer shall indemnify and hold Seller and its Affiliates harmless from
and against any and all Losses arising from any employment by Buyer or its
Affiliates of, or services rendered to Buyer or its Affiliates by, any finder,
broker, agency or other intermediary, in connection with the transactions
contemplated hereby, or any allegation of any such employment or services.
     13.4 Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party hereto, shall be deemed to constitute
a waiver by the Party taking the action of compliance with any representation,
warranty, covenant or agreement contained herein or in any Transfer Document.
The waiver by any Party hereto of any condition or of a breach of another
provision of this Agreement or any Transfer Document shall be in writing and
shall not operate or be construed as a waiver of any other condition or
subsequent breach. The waiver by any Party of any of the conditions precedent to
its obligations under this Agreement shall not preclude it from seeking redress
for breach of this Agreement other than with respect to the condition so waived.
     13.5 Notices. All notices, requests, demands, applications, services of
process and other communications which are required to be or may be given under
this Agreement or any Transfer Document shall be in writing and shall be deemed
to have been duly given if sent by telecopy or facsimile transmission, upon
answer back requested, or delivered by courier or mailed, certified first class
mail, postage prepaid, return receipt requested, to the Parties at the following
addresses:

                  To Seller:   Peabody Natural Gas, LLC         701 Market
Street         St. Louis, Missouri 63101
 
      ATTN:   Land Department
 
      Fax:   314-342-7597
 
      Phone:   314-342-3400
 
                Copies (which shall not   Peabody Natural Gas, LLC    
constitute notice)   14062 Denver West Parkway Suite 110         Lakewood,
Colorado 80401

43



--------------------------------------------------------------------------------



 



             
 
      ATTN:   Collon C. Kennedy, Esq.
 
      Fax:   303-271-9049
 
      Phone:   303-271-3600
 
                To Peabody Investments   Peabody Investments Corp.     Corp.
under Section 12.6:   701 Market Street         St. Louis, Missouri 63101
 
      ATTN:   Finance Department
 
      Fax:   314-342-7597
 
      Phone:   314-342-3400
 
                Copies (which shall not   Peabody Natural Gas, LLC    
constitute notice)   14062 Denver West Parkway Suite 110         Lakewood,
Colorado 80401
 
      ATTN:   Collon C. Kennedy, Esq.
 
      Fax:   303-271-9049
 
      Phone:   303-271-3600
 
                To Buyer:   CNX Gas Company LLC         5 Penn Center West,
Suite 401         Pittsburgh, PA 15276-0102
 
      ATTN:   General Counsel’s Office
 
      Fax:   412-200-6762
 
      Phone:   412-200-6700
 
                Copies (which shall not   CNX Gas Corporation     constitute
notice)   5 Penn Center West, Suite 401         Pittsburgh, PA 15276-0102
 
      ATTN:   General Counsel’s Office
 
      Fax:   412-200-6795
 
      Phone:   412-200-6778

or to such other address as any Party shall have furnished to the other by
notice given in accordance with this Section. Such notice shall be effective,
(i) if delivered in person or by courier, upon actual receipt by the intended
recipient, or (ii) if sent by telecopy or facsimile transmission, upon
confirmation of transmission received, or (iii) if mailed, upon the date of
delivery as shown by the return receipt therefore.
     13.6 Entire Agreement; Prior Representations; Amendments; No Merger. This
Agreement, the Exhibits and Schedules attached hereto, the Transfer Documents
delivered after the date hereof to Buyer, and that certain Confidentiality
Agreement dated as of November 22, 2006 between Peabody Natural Gas, LLC, and
CNX Gas Company, LLC, embody the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
agreements and understandings, oral or written, with respect thereto.
Notwithstanding any representations which may have been made by either Party in
connection with the transactions contemplated by this Agreement, each Party
acknowledges that it has not

44



--------------------------------------------------------------------------------



 



relied on any representation by the other Party with respect to such
transactions or the Assets except those contained in this Agreement, the
Schedules or the Exhibits hereto. This Agreement may not be modified orally, but
only by an agreement in writing signed by the Party or Parties against whom any
waiver, change, amendment, modification or discharge may be sought to be
enforced. If there is a conflict between the terms of this Agreement and any
deed delivered hereunder, the Agreement and such deed shall be construed in pari
materia to determine the intent of the Parties. Notwithstanding anything to the
contrary in this Agreement, this Agreement and the provisions contained herein
shall survive the Closing and shall not be merged into any deed that is
delivered pursuant to this Agreement.
     13.7 Jurisdiction. Except as otherwise expressly provided in this
Agreement, the Parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement, the Transfer Documents or the transactions
contemplated hereby or thereby may be brought in the United States District
Court for the Southern District of Indiana or any other Indiana State court
sitting in Evansville, Indiana, and each of the Parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any suit, action or proceeding
may be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.
     13.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT, THE TRANSFER DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     13.9 Binding Effect; Benefits. This Agreement shall inure to the benefit of
and shall be binding upon the Parties hereto and their respective heirs, legal
representatives, successors, and permitted assigns. Neither Seller nor Buyer
shall assign this Agreement or delegate any of its duties hereunder to any other
Person without the prior written consent of the other, which consent shall not
be unreasonably withheld. For purposes of this Section, any change in control of
Seller or Buyer shall not constitute an assignment by it of this Agreement.
     13.10 Headings, Exhibits and Schedules. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. Reference to Exhibits and
Schedules shall, unless otherwise indicated, refer to the Exhibits and Schedules
attached to this Agreement, which shall be incorporated in and constitute a part
of this Agreement by such reference.
     13.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

45



--------------------------------------------------------------------------------



 



     13.12 GOVERNING LAW. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT AND ALL TRANSFER DOCUMENTS, UNLESS EXPRESSLY PROVIDED TO THE CONTRARY,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF INDIANA, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE; PROVIDED, HOWEVER, THAT ANY
DISPUTE THAT TOUCHES OR CONCERNS THE RIGHTS IN AN ESTATE OR INTEREST IN LAND OR
MINERALS SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION IN WHICH SUCH ESTATE
OR INTEREST IN LAND OR MINERALS IS LOCATED.
     13.13 Severability. Any term or provision of this Agreement which is
invalid or unenforceable shall be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
rights of the Person intended to be benefited by such provision or any other
provisions of this Agreement.
     13.14 Third Persons; Joint Ventures. This Agreement constitutes an
agreement solely among the Parties hereto, and, except as otherwise provided
herein, is not intended to and shall not confer any rights, remedies,
obligations, or liabilities, legal or equitable, including any right of
employment, on any Person other than the Parties hereto and their respective
successors, or assigns, or otherwise constitute any Person a third-Person
beneficiary under or by reason of this Agreement. Nothing in this Agreement,
expressed or implied, is intended to or shall constitute the Parties hereto
partners or participants in a joint venture including, but not limited to, a
mining joint venture.
     13.15 Construction. This Agreement has been negotiated by Seller and Buyer
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the Party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement.
     13.16 Attorneys’ Fees. If any Litigation between Seller and Buyer with
respect to this Agreement, the Transfer Documents or the transactions
contemplated hereby or thereby shall be resolved or adjudicated by a Judgment of
any court, the Party prevailing under such Judgment shall be entitled, as part
of such Judgment, to recover from the other Party its reasonable attorneys’ fees
and costs and expenses of litigation.
     13.17 Risk of Loss.
          (a) Seller shall bear the risk of any loss or damage to Seller’s
Assets resulting from fire, theft or other casualty (except reasonable wear and
tear) at all times prior to the Effective Time.
          (b) If, prior to Closing, any material part of or interest in Seller’s
Assets is taken or condemned as a result of the exercise of the power of eminent
domain, or if a Governmental Authority having such power informs Seller that it
intends to condemn or take all or any of Seller’s Assets (such event being
called, in either case, a “Taking”), then (i) Buyer shall have the sole right,
in the name of Seller, if Buyer so elects, to negotiate for, claim contest and
receive all damages with respect to the Taking, (ii) Seller shall be relieved of
its obligation to convey to Buyer Seller’s Assets or interests that are the
subject of the Taking, (iii) at Closing,

46



--------------------------------------------------------------------------------



 




Seller shall assign to Buyer all of Seller’s rights to all payments payable with
respect to such Taking and shall pay to Buyer all payments previously paid to
Seller with respect to the Taking, and (iv) following Closing, Seller shall give
Buyer such further assurances of such rights and assignment with respect to the
Taking as Buyer may from time to time reasonably request.
     13.18 Tax Consequences. No Party to this Agreement makes any representation
or warranty, express or implied, with respect to the tax implications of any
aspect of this Agreement on any other Party to this Agreement, and all Parties
expressly disclaim any such representation or warranty with respect to any tax
implications arising under this Agreement. Each Party has relied solely on its
own tax and legal advisors with respect to the tax implications of this
Agreement.
     13.19 Commercially Reasonable Efforts. For purposes of this Agreement,
“commercially reasonable efforts” shall not be deemed to require a Party to
undertake extraordinary measures, including the initiation or prosecution of
legal proceedings or the payment of amounts in excess of normal and usual filing
fees and processing fees, if any.
     13.20 Time. Time is of the essence under this Agreement. If the last day
for the giving of any notice or the performance of any act required or permitted
under this Agreement is a day that is not a Business Day, the time for the
giving of such notice or the performance of such act shall be extended to the
next succeeding Business Day.
     13.21 Reserved Rights. For avoidance of doubt, none of Buyer’s rights and
remedies herein shall be interpreted or construed to apply to the Reserved
Rights.
     13.22 Rule Against Perpetuities. If a court of competent jurisdiction shall
hold that the Rule Against Perpetuities or any similar Legal Requirement applies
to any transfer of an interest contemplated herein, any right to receive, and
obligation to make, such transfer shall terminate on the last day of the period
allowed for vesting under such Rule or other Legal Requirement, such that the
transfer shall thereby be deemed valid under the Rule or Legal Requirement.
Signatures appear on the following page.

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
date first written above.

                  BUYER:    
 
                CNX GAS COMPANY LLC:    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                SELLER:    
 
                AMERICAN LAND HOLDINGS OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BEAVER DAM COAL COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BLACK BEAUTY COAL COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CABALLO COAL COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CENTRAL STATES COAL RESERVES OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COAL RESERVE HOLDING LIMITED LIABILITY COMPANY #1    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

48



--------------------------------------------------------------------------------



 



                  HAYDEN GULCH TERMINAL, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MIDWEST COAL RESERVES OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY COAL COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY DEVELOPMENT COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY NATURAL GAS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY NATURAL RESOURCES COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

49



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules
EXHIBITS

      No.   DESCRIPTION
A
  List of Oil and Gas Interests
A-1 to A-19
  Description of Oil and Gas Interests
B
  Wells and Equipment
C
  Partial Assignment Leases
D
  Form Deed
E
  Form of Peabody Guaranty

50



--------------------------------------------------------------------------------



 



SCHEDULES

      No.   DESCRIPTION
1.1a
  “Knowledge” Persons
1.1b
  Burdens on Production
1.1c
  Third Party Consents
1.1d
  Transfer Approvals
2.1(c)(iii)
  Material Contracts
3.3(a)
  Allocated Values
5.2(d)
  Right of First Refusal Lands
8.10(b)
  Permits and Bonds for Assets
8.12
  Taxes Due on Assets
8.16
  Labor Agreements and Disputes
8.18
  Material Liabilities

51